Name: Commission Regulation (EC) NoÃ 555/2008 of 27Ã June 2008 laying down detailed rules for implementing Council Regulation (EC) NoÃ 479/2008 on the common organisation of the market in wine as regards support programmes, trade with third countries, production potential and on controls in the wine sector
 Type: Regulation
 Subject Matter: beverages and sugar;  agricultural activity;  production;  cooperation policy;  trade policy;  agricultural policy
 Date Published: nan

 30.6.2008 EN Official Journal of the European Union L 170/1 COMMISSION REGULATION (EC) No 555/2008 of 27 June 2008 laying down detailed rules for implementing Council Regulation (EC) No 479/2008 on the common organisation of the market in wine as regards support programmes, trade with third countries, production potential and on controls in the wine sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 479/2008 of 29 April 2008 on the common organisation of the market in wine, amending Regulations (EC) No 1493/1999, (EC) No 1782/2003, (EC) No 1290/2005, (EC) No 3/2008 and repealing Regulations (EEC) No 2392/86 and (EC) No 1493/1999 (1), and in particular Articles 22, 84, 89, 97, 107, 117, 121(b) and (c) thereof, Whereas: (1) Regulation (EC) No 479/2008 has modified the previous regime for the wine sector as laid down in Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (2) and has repealed that Regulation as from 1 August 2008. (2) The existing implementing rules covering the wine sector are contained in several regulations which have been amended frequently. These implementing rules as regards market mechanisms, trade with third countries, production potential and controls in the wine sector need to be changed as a result of the modifications made to the wine regime by Regulation (EC) No 479/2008, as well as in the light of experience. Detailed rules for the implementation of Regulation (EC) No 479/2008 should be adopted. (3) The following Commission Regulations should therefore be repealed and replaced by a new Regulation:  (EC) No 1227/2000 of 31 May 2000 laying down details rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine, as regards production potential (3),  (EC) No 1623/2000 of 25 July 2000 laying down detailed rules Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms (4),  (EC) No 2729/2000 of 14 December 2000 laying down detailed implementing rules on controls in the wine sector (5),  (EC) No 883/2001 of 24 April 2001 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 as regards trade with third countries in products in the wine sector (6). (4) Title II of Regulation (EC) No 479/2008 contains provisions on a new support programme to be decided at Member States level to finance specific support measures to assist the wine sector. It is appropriate to fill out that framework by enacting implementing rules. (5) There should be a procedure for the first submission of the support programme. There should be as well a procedure for annually amending support programmes for the following year, so that they can be adjusted to take account of any new conditions which could not have been foreseen when they were initially presented. All such changes should be subject to certain limits and conditions to ensure the approved support programmes maintain their overall objectives. (6) By virtue of Article 5(1) of Regulation (EC) No 479/2008, Member States may choose to draw up the support programmes at the geographic level deemed most appropriate. Since Member States are responsible for the approval of plans, they should in this case lay down rules on the submission and approval of plans and the minimum content of the plans concerned. (7) Article 10 of Regulation (EC) No 479/2008 provides for a new support measure for promotion on third-country markets. It is necessary to lay down detailed rules concerning the setting up of this new measure. (8) In order to prevent any risk of distortion of competition, rules should be drawn up on the way the specific origin of products covered by information and promotion campaigns is to be referred to. (9) In the interests of legal certainty, the messages disseminated under the promotion campaign should comply with the legislation of the third countries targeted. (10) Criteria governing the selection of applications and their scrutiny by the Member States should be established with a view to ensuring that the Community rules are complied with and that the supported measures to be implemented are effective. (11) With a view to ensuring that the Community measures are effective, the Member States must ensure that the promotion campaign approved are consistent with, and complement, their national and regional promotion programmes. In order to build synergies, Member States may draw up collective promotion campaign and provision should be made to allow cooperation between the Member States concerned. Preference should be given to micro, small and medium-sized enterprises who are more in need of Community support than bigger ones. (12) To avoid any double payment with the promotion measures funded under Council Regulation (EC) No 3/2008 of 17 December 2007 on information provision and promotion measures for agricultural products on the internal market and in third countries (7) or Council Regulation (EC) No 1698/2005 of 20 September 2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) (8), mutual exclusion should be set. (13) Article 11 of Regulation (EC) No 479/2008 provides for a support measure for restructuring and conversion of vineyards. In particular, the second subparagraph of Article 11(3) of that Regulation provides that the support for the restructuring and conversion of vineyards shall not cover the normal renewal of vineyards which have come to the end of their natural life. (14) In addition, Member States may adopt rules on the minimum size of the parcel involved so as to ensure that the system has a genuine effect on production potential. (15) In applying Article 11 of Regulation (EC) No 479/2008, Member States have a wide margin of discretion in deciding on the detailed scope and levels of support, including notably the payment of flat-rate amounts, the setting of maximum levels of support per hectare and the modulation of support on the basis of objective criteria, within the constraints laid down in Chapter I of Title II of that Regulation and the provisions adopted in pursuance thereof. Nevertheless, common rules should be laid down. Measures should be defined, with time limits, for their execution and appropriate monitoring. The rules should also cover the use of replanting rights which arise from grubbing-up if provided for in the project, so as to allow for higher levels of support to be granted on account of the higher costs involved. (16) In the interest of verification, payment of the support should normally be made after a specific measure or the complete set of measures, has been executed. However, payment may be made in advance of execution of a measure or the complete set of measures, provided that a security is lodged to ensure that execution of the measure takes place. (17) Detailed provisions should be established as to participation in the financing of the system for restructuring and conversion. Measures have to be taken to ensure the effective spending of funds reserved for the system, provision being made in particular for advance payments. (18) Article 12 of Regulation (EC) No 479/2008 provides for a new support measure for green harvesting. In view of subsidiarity, Member States should be made responsible for the administrative arrangements concerning the application procedure for green harvesting. They should be free to determine the date until which they request producers to complete the operations, so as to have sufficient time, in view of the time constraints and proximity of harvesting period, for the necessary control before payments. (19) Taking into account the funds involved in the green harvesting scheme, systematic on-the-spot verification of the areas concerned should be foreseen after the execution. This verification must ensure that total destruction of grapes has been carried out. They should also ensure that phytosanitary and environmental requirements are duly respected. In the interests of verification, payment of the premium should be made after having controlled that green harvesting took place. (20) In addition, maximum levels of support should be fixed in order to ensure that support does not become a permanent alternative outlet for products compared to placing them on the market. (21) Article 13 of Regulation (EC) No 479/2008 provides for a new support measure for the setting-up of mutual funds. It is necessary to lay down detailed rules concerning this new measure. As far as possible these rules should provide for flexibility and for rapid application in crises and therefore should allow decisions to be taken by Member States and producer organisations themselves. Nevertheless the rules should prevent abuses and provide for limits, including in financial terms. As producers in the new Member States have in general a lower degree of organisation than in other Member States, a higher ceiling of support should be provided in the former. (22) Article 14 of Regulation (EC) No 479/2008 provides for a new support measure for harvest insurance. It is necessary to lay down detailed rules concerning the setting up of this new measure. As far as possible these rules should provide for flexibility. Nevertheless the rules should prevent abuses and provide for limits, including in financial terms. (23) Article 15 of Regulation (EC) No 479/2008 provides for a new support measure for tangible and intangible investments in enterprises. It is necessary to lay down detailed rules concerning the setting up of this new measure in coherence with the same measure available in the Rural Development menu. The types of eligible investments should be set out, including those for the development of new products, processes and technologies, indicative eligible costs should be defined. (24) Article 16 of Regulation (EC) No 479/2008 provides for a support measure for by-product distillation. It is necessary to lay down detailed rules concerning the setting up of this new measure in particular conditions of disposal of by-products as well as the purpose and the level of the maximum amount of the aid for distillation of marcs, wine and lees. (25) Article 17 of Regulation (EC) No 479/2008 provides for a transitional support measure for potable alcohol distillation. It is necessary to lay down detailed rules concerning the setting up of this new measure in particular the purpose and the possible adjustments of the aid. (26) Article 18 of Regulation (EC) No 479/2008 provides for a transitional support measure for crisis distillation. It is necessary to lay down detailed rules concerning the setting up of this measure in particular the procedure and the modalities of the aid as well as criteria to be taken into account when fixing the amount of the aid. (27) Article 19 of Regulation (EC) No 479/2008 provides for a transitional support measure for must utilisation for enrichment. It is necessary to lay down detailed rules concerning the setting up of this measure in particular the purpose and the level of the maximum amount of the aid as well as to provide for specific checks to be done on the product used to increase the alcoholic strength. (28) It is imperative, for the purpose of monitoring the implementation of Title II of Regulation (EC) No 479/2008 and of the proper management of the market, that the Commission has the appropriate data available as to the execution of the support programmes. In this context, it is necessary to lay down the details of the information to be set out on the reporting and evaluation of support programmes in order to assess their effectiveness and efficiency. (29) The general rules concerning budgetary discipline, and in particular those relating to incomplete or incorrect declarations on the part of Member States, should apply in addition to the specific rules established by this Regulation. (30) Details of the financial administration of the system should be governed by the rules adopted for the implementation of Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (9). (31) Article 76(1) of Regulation (EC) No 479/2008 lays down that, for juices and musts for which the application of customs duties depends on the import price of the product, the actual amount of this price is verified either by checking every consignment or by using a flat-rate import value. The current features of the arrangements for importing grape juices and musts into the Community, in particular the irregularity of such imports, in terms of both volume and frequency and the places of import and the origin of these products, do not permit the calculation of representative flat-rate import values to reflect the actual amount of the import price. Under these circumstances, this price should be verified by checking every consignment. (32) The import price on the basis of which imported products are classed in the Common Customs Tariff should be equal to the fob price of those products plus the cost of insurance and transport to the place of entry into Community customs territory. (33) Article 82(3) of Regulation (EC) No 479/2008 provides that the imported products covered by that Article should be accompanied by a certificate and an analysis report issued by a body or service designated by the third country from which the products are exported. The requirements which the analysis report should meet should be laid down. (34) To simplify controls provision should be made for dispensing with the certificate and analysis report in the case of products which are imported from third countries in limited quantities and packed in small containers. (35) For the sake of harmonisation, the exemption from the requirement to present a certificate and analysis report for wine products being imported into the Community should be in line with the customs rules on exemption and the arrangements applicable to documents accompanying consignments of wine products within the Community. (36) The use of computerised procedures is gradually replacing the manual input of data in the different areas of administrative activity. It should therefore also be possible to use computerised and electronic procedures when issuing and using V I 1 and V I 2. (37) Some third countries, having established an effective system for inspecting their wine producers, implemented by their bodies or services, referred to in Article 82(3) of Regulation (EC) No 479/2008, have expressed an interest in the possibility of authorising the producers themselves to issue certificates and analysis reports. With a view to facilitating trade with those third countries, provided that they have concluded undertakings with the Community which include clauses concerning closer cooperation on the prevention of fraud and that they maintain good trade relations with the Community, it is appropriate to authorise those concerned to consider documents issued by the producers themselves as documents issued by the said bodies or services of the third countries, in a manner similar to that already allowed for wines of Community origin. In those cases, appropriate assurances should be given and proper control over the issue of such documents should be exerted. (38) Lists containing the names and addresses of the agencies and laboratories authorised in third countries to draw up certificates and analysis reports should be made public so that the authorities in the Community which supervise the import of wine products can, where necessary, carry out the requisite checks. (39) In order to facilitate controls by the competent authorities of Member States, the form and, where necessary, the content of the certificate and analysis report provided for, and the requirements for their use should be laid down. (40) The certificate and, where appropriate, the analysis report relating to each consignment of an imported product should be checked in order to prevent fraud. To this end, the document(s) must accompany each consignment until it is placed under Community control. (41) To take commercial practice into account, where a consignment of wine is split up, the competent authorities should be empowered to have extracts of the certificate and the analysis report drawn up under their supervision to accompany each new consignment resulting from the splitting. (42) In view of the need to ensure swift and effective protection of consumers, it is essential to provide for the possibility of suspending the new arrangements in the event of fraud or a health risk to consumers. (43) Simple rules should also be laid down regarding the documents to be produced for imports from a third country other than the country of origin of the wine product, where that product has not undergone substantial processing. (44) The task of the exporters and the authorities should be simplified by requiring a statement that the alcohol added to liqueur wines and wines fortified for distillation is of vinous origin to be included in the V I 1 document without requiring a separate document for this statement. For the same reason, the V I 1 document should be permitted to serve as the certificate testifying to the designation of origin required for imports of wines eligible for a tariff reduction. However, no certificate or analysis report is required in the case of some wines, provided a certificate of designation of origin is presented. It should be permitted to use the V I 1 document to certify the designation of origin of the said liqueur wines and the section relating to the analysis report need not be completed. (45) Wine imports under concessions provided for in agreements with certain third countries are subject to the presentation of attestations, issued by official bodies or bodies officially recognised by both contracting parties and appearing on lists drawn up jointly, to the effect that the wine in question meets the conditions for access to the concessions. (46) The Member States should send the Commission the lists of official or officially recognised bodies that they propose should issue such attestations, so that the Commission can draw up and exchange those lists with the third countries concerned. To facilitate the tasks of such bodies, the lists should be provided in a suitable form and on a suitable medium. (47) Articles 85 and 86 of Regulation (EC) No 479/2008 provide for the treatment of unlawful plantings. It is necessary to lay down detailed rules concerning the penalties applicable to producers who do not comply with the new regularisation or grubbing-up obligation concerning vineyards planted without a corresponding planting right before 1 September 1998 and the communications to be transmitted by Member States to the Commission in this context. Without prejudice to earlier penalties imposed by the Member States, the penalty applicable in case of failure to comply with the obligation to grub up the unlawful area should be sufficiently high so as to incite producers to comply with the obligation. Therefore, the penalty should be at least the equivalent of twice the average value of the grubbing-up premium. (48) Article 87(1) of Regulation (EC) No 479/2008 foresees that proofs of non-circulation should be required whenever products of an unlawful vineyard may be put into circulation only for the purpose of distillation. In order to strengthen control, the possible ways of non-circulation should be limited to three cases, namely to delivery for distillation or green harvesting at the expense of the producer concerned or family consumption, if the total vineyard area of a producer does not exceed 0.1 hectare. It is appropriate to fix a deadline for the submission of the distillation contracts foreseen in that Article. To be able to effectively organise control, producers carrying out green harvesting should inform the competent authorities about their intention in due time. In the interest of better controllability, Member States should have the possibility to foresee obligatory advance notification from the part of the producers as to which of the three ways of non-circulation they intend to use and also to further limit the choices of the producers concerning the possible ways of non-circulation. (49) To ensure fair and controllable use of Community budget, penalties with financial consequences should be foreseen in case Member States do not comply with communication obligations related to unlawful plantings. (50) Article 91(1) of Regulation (EC) No 479/2008 provides for the grant of new planting rights in the case of measures for land consolidation or measures concerning compulsory purchase in the public interest. These new planting rights should not exceed those necessary to plant an area equivalent to 105 % of that lost to producers as a result of those measures, so as to avoid undermining the prohibition on planting contained in Article 90(1) of that Regulation. (51) Article 91(1) of Regulation (EC) No 479/2008 also provides for the grant of new planting rights in the case of experiments and graft nurseries. The areas planted in pursuance of such grants of new planting rights should only be used for the specified purposes, and wine-sector products made from grapes coming from such areas should not be marketed. Existing wine-growing experiments and graft nurseries should be allowed to continue, subject to the existing rules. (52) Article 91(1) of Regulation (EC) No 479/2008 also provides for the grant of new planting rights in the case of areas whose wine or vine products are intended solely for the consumption of the vine growers family. However, this could sometimes lead to an excessive administrative burden being imposed due to the large number of such cases in certain Member States. Accordingly, Member States should be permitted to also allow such areas to exist even if no planting rights have been granted in respect of them, provided that, in order to prevent disturbance of the market balance, the areas concerned are small and that the vine grower is not engaged in commercial wine production. The areas and producers concerned should be subject to appropriate monitoring and sanctions, including the grubbing up of such areas, in cases where the provisions are not observed. (53) No replanting rights should be granted in respect of areas which have been compulsorily grubbed up owing to a breach of the requirements of Regulation (EC) No 479/2008. To the same end, no replanting rights should be granted in respect of the grubbing-up of areas for which new planting rights have been granted for purposes other than the commercial production of wine. (54) Article 92(2) of Regulation (EC) No 479/2008 provides for the grant of replanting rights to producers who undertake to grub up an area of vines in the future. Such a grant should only be made if the producer concerned does not possess sufficient planting rights to plant an area corresponding to the surface he intends to grub up. Any such grant of replanting rights on the basis of such an undertaking should be accompanied by the lodging of a security to ensure that the undertaking to grub up is carried out. During the period of coexistence of the newly planted area and the area to be grubbed up, in order to avoid disturbance of market balance, only one such area should be permitted to produce wine to be marketed. (55) Article 93 of Regulation (EC) No 479/2008 provides for the creation or maintenance of national and/or regional reserves in order to improve the management of production potential. In order to avoid disturbance of the market balance, the transfer of rights via a reserve system should not lead to an overall increase in production potential on the territory of the Member States. A similar prohibition of increasing the production potential has already been provided for in the case of transfer of rights between holdings in Article 92(5) of that Regulation. In these situations, Member States may apply a reduction coefficient in respect of transfers of rights. (56) Article 93(5) of Regulation (EC) No 479/2008 provides that Member States are not to implement the reserve system if they can show that an effective system for managing planting rights exists throughout their territory. In this situation a Member State may provide for the implementation of the reserve system in parts of its territory and another effective system in other parts of its territory. Member States wishing to use the option under that Article should be able to prove that such a system exists and to demonstrate the need for any derogation from the provisions of Chapter I of Title V of that Regulation. (57) Article 90(6) of Regulation (EC) No 479/2008 provides that Member States may decide to maintain the prohibition of planting of vines of wine grape varieties until 31 December 2018 at the latest. It is appropriate to foresee that Member States intending to avail themselves of this possibility communicate this to the Commission in due time. (58) Article 100 of Regulation (EC) No 479/2008 foresees that grubbing-up premium may only be granted to areas which are tended. To enable authorities to verify whether an area is properly tended, beyond the obligatory on-the-spot checks, proofs about the production of the given vineyard should be foreseen. This should be done through the presentation of harvest declarations of the preceding years, or, if the harvest declaration is not available due to well justifiable reasons, by other means foreseen by the Member States for this purpose, the trustworthiness of which has to be thoroughly verified by the Member States. (59) According to Article 104(4) of Regulation (EC) No 479/2008, Member States may exempt mountain or steep slope areas from the grubbing-up scheme. This exemption should cover terraces established for reasons of steepness of the slope which would make cultivation without terraces too difficult or would lead to serious erosion problems. It is appropriate to lay down criteria for areas that may be subject to such exclusions, based on generally accepted professional standards. Furthermore, according to Article 104(5) and (6) of that Regulation, Member States may also exempt areas based on environmental concerns and Greece may exempt areas planted with vines on the Aegean islands and the Greek Ionian islands, with the exception of Crete and Eubia. These exemptions should be well founded and regularly communicated to the Commission. (60) In view of the experience gained under the application of the former permanent abandonment measure, the system of the scales of the premium should be retained. The new scales of the grubbing-up premium are related to the scales of the premium valid under the scheme before the entry into force of Regulation (EC) No 479/2008, by adding +20 % to them in 2009, +10 % in 2010 and 0 % in 2011. (61) In view of subsidiarity, Member States should be made responsible for the administrative arrangements concerning the application procedure for the grubbing-up premium. They should be free to determine the date until which they request producers to complete the grubbing-up measure, so as to have sufficient time for the necessary control before payments, which have to take place by 15 October. (62) In order to allow for efficient use of the funds reserved for the grubbing-up measure, Member States should foresee a system that permits verification whether the applications for the premium are well founded, including, if appropriate, a written undertaking to be made by the producer and the obligation to bear the costs incurred concerning the treatment of its request in case the application is withdrawn without duly justified reason. (63) In the interests of verification, payment of the premium should be made only once grubbing up has been carried out. (64) Article 104(1) of Regulation (EC) No 479/2008 provides for the possibility for Member States to reject any further application of the grubbing-up scheme on its territory or in a given region if the accumulated grubbing-up area reaches 8 % or 10 %, respectively. It is appropriate to request Member States to communicate such a decision to the Commission. (65) It is imperative, for the purpose of monitoring the implementation of Title II and V of Regulation (EC) No 479/2008 and the proper management of the market, that the Commission receives the appropriate data as to production potential. In this context, it is necessary to lay down the details of the information to be set out in the inventory referred to in Article 109 of that Regulation. (66) To create a more uniform basis for payments of the support of restructuring and conversion of vineyards, the green harvesting and the grubbing-up premium, it is appropriate to define, on Community level, rules on the measurement of areas, namely to determine what corresponds to the area planted with vines. (67) Measures should be laid down for the checks necessary in order to ensure proper application of Regulation (EC) No 479/2008 and of this Regulation, and the appropriate sanctions applicable to irregularities found. Those measures should involve both specific checks and sanctions laid down at the Community level as well as additional national checks and sanctions. The checks and sanctions should be dissuasive, effective and proportionate. (68) Any control related to the production potential should be based primarily on the vineyard register. (69) Taking into account the importance of controlling the production potential and the funds involved in the grubbing-up scheme, systematic on-the spot verification of the areas concerned should be foreseen both before and after the execution of the grubbing-up. However, for Member States disposing of a reliable graphical tool and updated information about the area concerned, it should be possible to do the control before the grubbing-up administratively. As for the control after grubbing-up, remote sensing can be used to verify that vines have actually been grubbed up and therefore its use should be permitted for this (ex post) stage of control. In view of the difficulties in calculating area through remote sensing, this method should be authorised only in cases of grubbing up of entire vineyard parcels or if the resolution of the remote sensing is equal or better than 1 m2. In any case, at least either the control before or the one after the grubbing up should be carried out actually on the spot. (70) For the purpose of the uniform application of wine-sector provisions, rules should be adopted with the aim of specifying the control procedures already in force at national and Community level, on the one hand, and ensuring direct collaboration between the bodies responsible for wine-sector controls, on the other. (71) There should be rules governing the way in which the national bodies and the Commission assist each other in ensuring the correct application of wine-sector rules. Such rules should not hinder the application of specific provisions on Community expenditure, on criminal matters or on national administrative penalties. (72) Member States should ensure the effectiveness of the work of the bodies responsible for wine-sector controls. To that end, they should designate a body responsible for liaison between them and with the Commission. It is also vital that control operations are coordinated between the competent bodies in all Member States where wine-sector controls have been split up between several competent bodies. (73) To help the uniform application of the rules throughout the Community, Member States should take the necessary steps to ensure that the staff of the competent bodies has adequate powers of investigation to guarantee compliance with the rules. (74) The interdependence of wine-sector markets is reflected in the evolution of trade between Member States, in particular the constant increase in the number of international companies active in the sector, and the possibilities offered by the sector's management rules to have operations, whether aided or not, carried out in or transferred to, a location other than that from which the product originates. Such a situation calls for a greater harmonisation of control methods and closer collaboration between the various bodies responsible for controls. (75) For the purpose of effective collaboration between the Member States in applying wine-sector rules, Member States competent bodies should be able on request to liaise with competent bodies in another Member State. The rules governing that liaison and assistance must be drawn up. (76) In view of the complex nature of certain matters and the urgent need to settle them, it is vital that a competent body requesting assistance can, in agreement with the other competent body, have authorised agents designated by it present when investigations are carried out. (77) In the event of a serious risk of fraud or of fraud affecting one or several Member States, the various bodies concerned must be able to implement automatically an unsolicited assistance procedure. (78) In view of the nature of the information exchanged under this Regulation, it should be covered by professional confidentiality. (79) Regulation (EC) No 2729/2000 establishes an analysis databank at the Joint Research Centre (JRC) for the purpose of contributing to the harmonisation of analytical controls throughout the Community and bringing together analysis samples and reports from Member States. (80) The use of reference isotopic analysis methods will ensure more effective control of wine product enrichment or the discovery of the addition of water to such products or, used with the results of the analysis of other isotopic characteristics of such products, it will help to verify conformity with the origin indicated in their name. With a view to making interpretation of the results of such analysis easier, it should be possible to compare those results with results obtained previously using the same methods during the analysis of products with similar characteristics and authenticated origin and production. (81) Isotopic analysis of wine or wine-derived products is carried out using the reference analytical methods referred to in Article 31 of Regulation (EC) No 479/2008. (82) In order to facilitate interpretation of the results obtained from such analyses carried out in Community laboratories equipped for the purpose and to guarantee that the results obtained in such laboratories are comparable, uniform rules should be drawn up for taking grape samples and for the vinification and storage of such samples. (83) To guarantee the quality and comparability of analytical data, a system of recognised quality standards should be applied to the laboratories designated by Member States to carry out the isotopic analysis of samples for the databank. (84) Isotopic analysis is an analytical method used for the control and for combating fraud in the wine sector requiring highly special scientific knowledge and technical equipment. Most of the Member States that acceded to the Community in 2004 or 2007 are not equipped to carry out this method. In order to ensure a uniform application of control procedures, the Joint Research Centre should carry out the analysis for those Member States for a period until they are fully equipped and competent to execute the task. (85) Isotopic analysis of wine-sector products and interpretation of the results are delicate procedures and, in order to permit uniform interpretation of such analysis results, the JRC databank should be made accessible to official laboratories using that analytical method and, on request, to other official bodies in the Member States while respecting the principles of the protection of private data. (86) Regulation (EC) No 2729/2000 contains rules on the taking of samples for dispatch to an official laboratory in another Member State and common rules for the taking of samples which are to be analysed by isotopic methods. Those rules should be taken over and the taking of samples for the Community databank should be deemed to be an instance of the taking of samples of a wine-sector product as part of the system of direct liaison between bodies. (87) To guarantee the objective nature of the controls, the officials of a Member State's competent body should be able to ask the competent body in another Member State to carry out sampling. The requesting official should have access to the samples taken and be able to specify the laboratory where they are to be analysed. (88) Detailed rules should be drawn up for the official taking of samples as part of the collaboration between Member States competent bodies and for the use of such samples. Such rules should guarantee representativeness and the possibility of verifying the results of official analyses throughout the Community. (89) To simplify the administration of expenditure relating to the taking and dispatch of samples, analysis and organoleptic testing and employing the services of an expert, the principle should be established that such expenditure is to be borne by the body ordering the sampling or the services of the expert. (90) The conclusive force of the findings from controls carried out pursuant to this Regulation should be specified. (91) To guarantee the smooth operation of controls and grape sampling in vineyards provisions should be adopted to prevent interested parties from obstructing controls concerning them and to oblige them to facilitate sampling and provide the information required pursuant to this Regulation. (92) Provisions should be laid down concerning the type, format and means of communications necessary to implement this Regulation. These should include communications from Member States to the Commission. (93) To ensure fair and controllable use of Community budget, penalties with financial consequences are to be foreseen in case Member States do not comply with communication obligations. (94) Information necessary for the verification and auditing of the implementation of the provisions of this Regulation should be retained by Member States for inspection for an appropriate period. (95) The payments made under Title II and Title V of Regulation (EC) No 479/2008 should be made in full to the beneficiaries. In order to avoid undue administrative burden, Member States should be allowed to pay the insurance support to producers through insurance companies in accordance with certain conditions. (96) Provisions should be made for resolving cases of obvious error, force majeure and other exceptional circumstances to ensure fair treatment of producers. Rules for artificially created situations should be provided for in order to avoid any benefit being derived from such situations. (97) Provisions should be made for a smooth transition from the previous system to the new system set out in this Regulation and the implementation of the transitional provisions set out in Article 128 of Regulation (EC) No 479/2008. (98) The Management Committee for the Common Organisation of Agricultural Markets has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: TITLE I INTRODUCTORY PROVISIONS Article 1 Scope and use of terms 1. This Regulation lays down implementing rules concerning the application of the following provisions of Regulation (EC) No 479/2008: (a) support measures (Title II); (b) trade with third countries (Title IV); (c) production potential (Title V); (d) inventory as foreseen in Article 109; (e) controls in the wine sector (Article 117); and (f) measurement of areas as foreseen in Article 121(c). This Regulation shall not affect the application of: (a) specific provisions governing relations between Member States in combating fraud in the wine sector in so far as they are such as to facilitate the application of this Regulation; (b) rules relating to: (i) criminal proceedings or mutual assistance among Member States at judicial level in criminal matters; (ii) the administrative penalties procedure. 2. Terms used in Regulation (EC) No 479/2008 shall have the same meaning when used in this Regulation. TITLE II SUPPORT PROGRAMMES CHAPTER I Procedure for submission Article 2 First submission of support programmes 1. The submission of the draft support programme referred to in Article 5(1) of Regulation (EC) No 479/2008 shall refer to the five financial years 2009 to 2013. Member States shall make available to the Commission by electronic means their draft support programme using the template set out in Annex I to this Regulation. Member States shall submit similarly their financial planning for the draft support programme referred to in paragraph 1 to the Commission in the form set out in Annex II. 2. Member States shall notify the Commission their legislation related to the draft support programmes referred to in the first subparagraph once adopted or modified. 3. Member States deciding to transfer all the amount of their national envelope from the 2010 financial year onwards and for all the period as referred to in Annex II of Regulation (EC) No 479/2008 into the Single Payment Scheme shall submit the form provided for in Annex II of this Regulation, duly completed in the corresponding line and once for all before the 30 June 2008. 4. Member States deciding to set up their support programme including regional particularities may also submit details by region in the form set out in Annex III to this Regulation. 5. Member States shall bear the responsibility for expenditure between the date on which their support programme is received by the Commission and the date of its applicability according to Article 5(2) first subparagraph of Regulation (EC) No 479/2008. Article 3 Modifications of support programmes 1. Revised programmes referred to in Article 5(2) of Regulation (EC) No 479/2008 shall be submitted to the Commission in the form set out in Annex I to this Regulation including, where applicable, the revised financial planning in the form set out in Annex IV to this Regulation. Member States referred to in Article 5(4) of Regulation (EC) No 479/2008 need not submit the form set out in Annex IV. Member States shall bear the responsibility for expenditure between the date on which their support programme revision is received by the Commission and the date of its applicability according to Article 5(2) second subparagraph of Regulation (EC) No 479/2008. 2. Except in cases of emergency measures due to natural disasters, changes in respect of support programmes shall not be submitted more than twice per financial year. If a Member State finds it necessary to modify its support programme, it shall submit it by 1 March and by 30 June of each year at the latest with, where appropriate: (a) updated versions of the support programme in the form set out in Annex I and of the financial table in the form set out in Annex IV; (b) the reasons for the proposed changes. Any transfer concerning the measure as referred to in Article 9 of Regulation (EC) No 479/2008 shall be notified before 1 December preceding the calendar year in which the Single Payment Scheme will be applicable. CHAPTER II Eligible measures Section 1 Promotion on third-country markets Article 4 Eligible operations and markets Wines referred to in Article 10(2) of Regulation (EC) No 479/2008 shall be eligible for promotion on third-country markets provided that: (a) the products are intended for direct consumption, export opportunities or potential new market outlets in the targeted third countries exist for them, and they display high added value; (b) the origin of the product is indicated as part of an information or promotion operation in the case of wine with a geographical indication; (c) the operation supported is clearly defined, including the specification of which products may be taken into account, the marketing operation and the estimated cost; (d) the support for promotion and information lasts no longer than three years for a given beneficiary in a given third-country; (e) the information and/or promotion messages are based on the intrinsic qualities of the wine, and comply with the legislation applicable in the third countries at which they are targeted; (f) The beneficiaries must have enough capacity to face the specific constraints of trade with third countries and have resources to ensure that the measure is implemented as effectively as possible. Member States shall in particular check that enough products in terms of quality and quantity will be available to ensure answering the market demand in the long run after the promotion operation. The beneficiaries may be private companies as well as professional organisations, producer organisations, inter-branch organisations or, where a Member State decides so, to public bodies. In any event, Member States shall not make a public body the sole beneficiary of the promotion measure. Preference shall be given to micro, small and medium-sized enterprises in the meaning of Commission Recommendation 2003/361/EC (10), and to collective brand names. In order to prevent misuse of the scheme, the elements referred to in paragraphs (a) and (c) shall not in general be permitted to change within the duration of the supported actions unless evidence shows that such changes allow for a better accomplishment. Article 5 Selection procedure 1. Member States shall lay down the application procedure, which shall in particular provide detailed rules on: (a) verification of the compliance with the requirements and criteria set out in Article 4; (b) deadlines for presentation of applications and for examination of the suitability of each proposed action; (c) the products concerned and their marketing in conformity with the provisions of this Regulation, the national provisions and the relevant specification; (d) conclusion of contracts, including possible standard forms, provision of securities and arrangements for the payment of advances; (e) evaluating any given supported action. 2. The Member States shall select the application in particular against the following criteria: (a) consistency between the strategies proposed and the objectives set; (b) the quality of the proposed measures; (c) their likely impact and success in increasing demand for the products concerned; (d) assurances that any operator involved is effective and has access to the required technical capacity and that the cost of the measure which he plans to carry out himself is not in excess of the normal market rates. 3. Once having examined the applications Member States shall select those offering the best value for money and draw up a list within the limit of available funds and shall communicate them to the Commission using the form set out in Annex VIII in order to allow the other Member States to be informed and to increase coherence of the measure. 4. Two or more Member States may decide to select a joint promotion operation. They shall undertake to contribute to the financing and agree on administrative collaboration procedures to facilitate the monitoring, implementation and checking. 5. Member States shall ensure that any national or regional supported campaign are in agreement with measures financed under Regulation (EC) No 3/2008 or Regulation (EC) No 1698/2005 and measures funded under national and regional campaigns. 6. No support shall be granted under Article 10 of Regulation (EC) No 479/2008 for a given operation supported under Article 20(c)(iii) of Regulation (EC) No 1698/2005 or under Article 2(3) of Regulation (EC) No 3/2008. 7. Member States may provide for support to be advanced before any operation has been implemented, provided that the beneficiary has lodged a security. 8. Where Member States grant national aid for promotion, they shall communicate them in the relevant part of Annexes I, V, VII and VIII to this Regulation. Section 2 Restructuring and conversion of vineyards Article 6 Definition For the purposes of the second subparagraph of Article 11(3) of Regulation (EC) No 479/2008, the normal renewal of vineyards which have come to the end of their natural life shall mean the replanting of the same parcel of land with the same variety according to the same system of vine cultivation. Member States may establish further specifications, especially as regards to the age of the vineyards replaced. Article 7 Procedure and applications 1. Member States shall lay down: (a) time limits for the implementation of restructuring operations, which shall not exceed five years; (b) bodies or individuals that may submit draft applications; (c) objective criteria for their prioritisation notably in accordance with Article 104(9) of Regulation (EC) No 479/2008; (d) the content of the request, which shall include detailed descriptions of the proposed measures and proposed deadlines for their execution; (e) the procedure for the presentation and approval of request, which shall in particular provide for deadlines for the submission of requests and objective criteria for their prioritisation; (f) a requirement that all requests shall state, for each financial year, the measures to be implemented in that financial year, and the area concerned by each measure and procedures for monitoring such implementation. 2. Member States may lay down a minimum size of the area which may qualify for support for restructuring and conversion, and a minimum size of area resulting from restructuring and conversion and any derogation from this requirement which shall be duly justified and based on objective criteria. Article 8 Levels of support Subject to the provisions of Article 11 of Regulation (EC) No 479/2008 and of this Chapter, Member States shall lay down rules governing the detailed scope and the levels of support to be granted. The rules may provide in particular for the payment of flat-rate amounts, for maximum levels of support per hectare and for the adjustment of support on the basis of objective criteria. In case planting rights used do not result from the restructuring operation and in order to avoid distortion of competition, the support shall be reduced accordingly to take into account the fact that the used planting rights have not caused any grubbing-up cost. The support is paid for the area planted, defined in conformity with Article 75(1). The rules shall be designed to ensure that the objective of the scheme is met. Article 9 Financial management 1. Support shall be paid once it is ascertained that either a single operation or all the operations covered by the support application, according to the choice made by the Member State for the management of the measure, have been implemented and controlled on-the-spot. Where support is normally payable only after implementation of all the operations, support shall nevertheless be paid for single operations implemented if the remaining operations could not be carried out due to force majeure or exceptional circumstances within the meaning of Article 40(4) of Regulation (EC) No 1782/2003 (11). If checks show that an overall operation covered by the support application has not been fully implemented for reasons other than force majeure or exceptional circumstances within the meaning of Article 40(4) of Regulation (EC) No 1782/2003, and where support has been paid after single operations which are part of the overall operation covered by the support application, Member States shall decide to recover the aid paid. 2. As an exception to paragraph 1, the Member States may provide for support for a given operation, or for all the operations covered by the support application, to be advanced to producers before that any operation has been implemented, provided that implementation has begun and the beneficiary has lodged a security. For the purposes of Regulation (EEC) No 2220/85 (12), the obligation shall be to implement the operations concerned by the end of the second wine year following payment of the advance. That period may be adjusted by the Member State in cases where: (a) areas concerned are part of an area which has suffered a natural disaster recognised by the competent authorities of the Member State concerned; (b) planned operations cannot be implemented because the plant material suffers health problems which have been certified by a body recognised by the Member State concerned. In order for support to be paid in advance, any previous operation carried out on the same area, for which the producer also received support in advance, must have been fully implemented. If checks show that the measure covered by the aid application, and for which an advance has been paid, has not been fully implemented, the Member States may decide to apply a penalty. Article 10 Transitional measures Member States may authorise the transformation of the ongoing restructuring operations already planned in application to Article 11 of Regulation (EC) No 1493/1999 into a new application under Article 11(3) of Regulation (EC) No 479/2008 provided that: (a) any such transformation is funded within the funds made available in the support programme for the measure as referred to in Article 11(3) of Regulation (EC) No 479/2008; (b) the continuation of the measure fulfils, after adaptations if needed, the conditions set down in this Article. Section 3 Green harvesting Article 11 Definition of green harvesting For the purposes of Article 12 of Regulation (EC) No 479/2008 and of this Section, leaving commercial grapes on the plants at the end of the normal production cycle (non-harvesting) shall not be considered green harvesting. In addition, the area of any parcel supported with green harvesting shall not be counted when calculating the yield limits set in the technical specifications of wines with a geographical indication. Article 12 Conditions for the implementation of green harvesting 1. In relation to the green harvesting measure, Member States shall: (a) adopt detailed provisions on the implementation of the measure, including: (i) prior notification of green harvesting; (ii) the amount of compensation to be paid; (iii) rules to ensure that the areas concerned will be kept in good vegetative conditions and that no negative impact on the environment nor any negative phytosanitary consequences result from the application of the measure and ensure that it is possible to check that the measure is carried out correctly; in relation to these objectives Member States may apply restrictions to the measure based on objective and non discriminatory criteria, including timing of different varieties, environmental or phytosanitary risks or the method. (b) set the deadline for applications of green harvesting between 15 April and 31 May of each year; (c) establish by 31 May an expected market situation justifying the application of green harvesting to restore market balance and to prevent crisis; (d) ensure that the measure is carried out correctly by controlling whether a green harvesting operation is performed successfully; areas receiving green harvesting support shall be systematically verified on the spot after the execution; the plots checked shall be those which are the subject of an application for aid. The control referred to in point (d) of the first subparagraph shall include: (i) verification of the existence of the vineyard concerned and whether the given area has been properly tended; (ii) that all bunches have been totally removed of destroyed; (iii) which method has been used; each farmer applying for green harvesting aid shall keep evidence of the costs of the operation. In order to ensure that no more marketable grapes are left in the supported parcel, all controls shall take place between 15 June and 31 July of each year and, in any case, they will be complete by the normal time of Veraison (Baggiolini stage M, BBCH stage 83) in any given area. 2. Green harvesting shall not be applied on the same parcel for two consecutive years. 3. In case of complete or partial damage of the crops due to in particular natural disaster within the meaning of Article 2(8) of Commission Regulation (EC) No 1857/2006 (13) before the date of green harvesting, no support shall be granted. 4. In case of complete or partial damage occurring between the payment of the green harvesting support and the harvesting period, no harvest insurance financial compensation of the loss of income may be granted for the area already supported. Article 13 Application procedure 1. Member States shall lay down the application procedure shall in particular provide for the applicable premium to the producer concerned and the information required to accompany the application. The application shall contain details on the area, the average yield, the method to be used as well as the grape variety and the type of wine produced from it. 2. Member States shall verify whether the applications are well founded. For this purpose, they may foresee that a written undertaking of the producer is lodged upon application. In case the application is withdrawn without duly justified reason they may provide for the producer concerned to bear the costs incurred concerning the treatment of its request. Article 14 Compensation 1. Each year Member States shall calculate the direct costs of green harvesting according to the different methods manual, mechanical and chemical that they allow in relation to Article 12(1)(a)(iii). In case more than one method is used on the same given area, compensation shall be calculated on the basis of the cheapest method. 2. The Member States shall define the loss of revenue caused by green harvesting on the basis of objective and non-discriminatory criteria. Subject to Article 12(4) of Regulation (EC) No 479/2008 Member States shall fix the level of support provided for in Article 12(3) of that Regulation on the basis of standard costs and standard assumptions of loss of revenue. Member States shall ensure that the calculations: (a) contain only elements that are verifiable; (b) are based on figures established by appropriate expertise; (c) indicate clearly the source of the figures; (d) are differentiated to take into account regional or local site conditions as appropriate; The premium is paid for the area planted, defined in conformity with Article 75(1) of this Regulation. Section 4 Mutual funds Article 15 Level of the aid The measure referred to in Article 13 of Regulation (EC) No 479/2008, may be introduced by the Member States in their support programme according to the following rules: (a) the support period should not exceed three years; (b) support for the administrative cost of setting up mutual funds shall be limited, in the first, second and third year of operation of the mutual fund respectively, to the following proportion of the contribution of the producers to the mutual fund in the first, second and third year of its operation: (i) 10 %, 8 % and 4 % in the Member States which acceded to the Community on 1 May 2004 or thereafter; (ii) 5 %, 4 % and 2 % in other Member States; (c) Member States may fix ceilings for the amounts of the administrative costs that may be received for the setting up of mutual funds; (d) Member States shall adopt detailed provisions for the implementation of that measure. Section 5 Harvest insurance Article 16 Conditions of eligibility The measure referred to in Article 14 of Regulation (EC) No 479/2008, may be introduced by the Member States in their support programme according to the following rules: (a) in relation to harvest insurance measures, Member States shall adopt detailed provisions on the implementation of those measures, including those necessary to ensure that harvest insurance measures do not distort competition in the insurance market; (b) producers applying for the scheme shall make their insurance policy available to the national authorities in order to allow the Member States to comply with the condition referred to in Article 14(2) of Regulation (EC) No 479/2008; (c) member States shall fix ceilings on the amounts that may be received for the support in order to respect the conditions referred to in Article 14(3) of Regulation (EC) No 479/2008. Where appropriate, Member States may fix the level on the basis of standard costs and standard assumptions of income loss. Member States shall ensure that the calculations: (i) contain only elements that are verifiable; (ii) are based on figures established by appropriate expertise; (iii) indicate clearly the source of the figures; (iv) are differentiated to take into account regional or local site conditions as appropriate. For the purposes of Article 14 of Regulation (EC) No 479/2008, an adverse climatic event which can be assimilated to a natural disaster shall have the same meaning as in Article 2(8) of Commission Regulation (EC) No 1857/2006. Where Member States grant national aid for harvest insurance, they shall communicate them in the relevant part of Annexes I, V and VII to this Regulation. Section 6 Investments Article 17 Eligible measures The supported investments shall respect the Community standards applicable to the investment concerned. Eligible expenditure shall be: (a) the construction, acquisition, including leasing, or improvement of immovable property; (b) the purchase or lease-purchase of new machinery and equipment, including computer software up to the market value of the asset; other costs connected with the leasing contract, such as lessors margin, interest refinancing costs, overheads and insurance charges, shall not be eligible expenditure; (c) general costs linked to expenditure referred to in points (a), and (b), such as fees of architects and engineers and consultation fees, feasibility studies, the acquisition of patent rights and licences. By way of derogation from point (b), and only for micro, small and medium-sized enterprises within the meaning of Commission Recommendation 2003/361/EC (14), Member States may, in duly substantiated cases, establish the conditions under which the purchase of second-hand equipment may be regarded as eligible expenditure. Simple replacement investments shall not be eligible expenditure so as to make sure that the aim of the measure, i.e. the improvement in terms of adjustment to market demand and increased competitiveness, is met by these investments in the processing chain measure. Article 18 Eligible measures for the development of new products Costs for the development of new products, processes and technologies as referred to in Article 15(1)(b) of Regulation (EC) No 479/2008, shall concern preparatory operations, such as design, product, process or technology development and tests and tangible and/or intangible investments related to them, before the use of the newly developed products, processes and technologies for commercial purposes. Simple replacement investments shall not be eligible expenditure so as to make sure that the aim of the measure, i.e. the improvement in terms of adjustment to market demand and increased competitiveness, is met by these supports. Article 19 Financial management Except in case of force majeure or exceptional circumstances within the meaning of Article 40(4) of Regulation (EC) No 1782/2003, occurring during the period in which the investments have to be undertaken, the support shall be paid once it is ascertained that all the investments covered by the support application, have been implemented and controlled on-the-spot. Beneficiaries of investment support may request the payment of an advance from the competent paying agencies if this option is included in the national support programme. The amount of the advances shall not exceed 20 % of the public aid related to the investment, and its payment shall be subject to the establishment of a bank guarantee or an equivalent guarantee corresponding to 110 % of the amount of the advance. The guarantee shall be released when the competent paying agency establishes that the amount of actual expenditure corresponding to the public aid related to the investment exceeds the amount of the advance. Article 20 Compatibility and consistency No support shall be granted for marketing operations which received support under Article 10 of Regulation (EC) No 479/2008. Where Member States grant national aid for investments, they shall communicate them in the relevant part of the forms set out in Annexes I, V and VII to this Regulation. Section 7 Disposal of by-products Article 21 Fixing a minimum percentage of alcohol 1. Subject to point 1 of Annex VI.D to Regulation (EC) No 479/2008, Member States shall establish the volume of alcohol that must be contained in the by-products in relation to that contained in the wine produced. Member States may modulate the minimum percentage of alcohol on the basis of objective and non-discriminatory criteria. 2. Should the relevant percentage fixed by Member States in application of the first paragraph not be reached, those subject to the obligation shall deliver a quantity of wine from their own production, thus ensuring attainment of that percentage. 3. For the purpose of determining the volume of alcohol contained in the by-products in relation to that contained in the wine produced, the standard wine natural alcoholic strengths by volume to be applied in the different wine-growing zones shall be: (a) 8,0 % for zone A; (b) 8,5 % for zone B; (c) 9,0 % for zone C I; (d) 9,5 % for zone C II; (e) 10,0 % for zone C III. Article 22 Disposal of by-products Producers shall be required to withdraw the by-products of wine-making, or any other processing of grapes, under supervision subject to the following conditions: (a) the by-products shall be withdrawn without delay and no later than the end of the wine year in which they were obtained; Member States may fix an earlier deadline; withdrawal, together with an indication of the estimated quantities, shall be either entered in the registers kept in accordance with Article 112(2) of Regulation (EC) No 479/2008, or certified by the competent authority; (b) withdrawal shall respect applicable Community legislation, in particular as regards the environment. The withdrawal of the wine lees in question shall be regarded as having taken place once the lees have been denatured to make their use in winemaking impossible and where the delivery of the denatured lees to third parties has been entered in the registers kept in accordance with Article 112(2) of Regulation (EC) No 479/2008. Member States shall take the measures necessary to ensure that such transactions are checked. They may have a system of prior recognition of the concerned third parties. Member States may decide that producers who, during the wine year in question, do not produce more than 25 hectolitres of wine or must themselves on their own premises are not required to withdraw their by-products. Article 23 Disposal with by-product distillation 1. Producers may fulfil the obligation of disposal for a part or for the entirety of the by-products of wine-making or any other processing of grapes, by delivering the by-products to distillation. 2. Member States may require that the delivery to distillation of a part or of the entirety of the by-products of wine making or of any other processing of grapes is made compulsory for a part or for the entirety of their producers, on the basis of objective and non-discriminatory criteria. This obligation can be also fulfilled by the delivery of wine to the vinegar industry. 3. The relevant Member States may introduce a system of certification of distillers according to a procedure that they lay down. Article 24 Purpose of the aid 1. The aid referred to in Article 16 of Regulation (EC) No 479/2008 shall be paid, subject to the condition referred to in paragraph 3 and within the limit of the second subparagraph of paragraph 1 of the same Article, to distillers that process the products delivered to distillation into raw alcohol with an alcoholic strength of at least 92 % vol. 2. The relevant aid shall include a lump-sum amount destined to compensate the costs of collection of these products which shall be transferred from the distiller to the producer, if the relevant costs are borne by the latter. 3. Member States may provide for support to be advanced provided that the beneficiary has lodged a security. 4. Member States shall adopt detailed rules for applying the measure provided for in this Article. Article 25 Amount of the aid 1. The maximum amount of the aid referred to in Article 16 of Regulation (EC) No 479/2008 to be paid to distillers is established by % volume alcohol and by hectolitre in the following manner: (a) for raw alcohol obtained from marcs: EUR 1,1/%vol./hl; (b) for raw alcohol obtained from wine and lees: EUR 0,5/%vol./hl. 2. Member States shall fix, within the limits provided for in paragraph 1 on the basis of objective and non-discriminatory criteria, the amount of aid and the lump-sum compensation for the collection costs referred to in Article 24(2), and communicate them to the Commission in the relevant part of Annexes I, V and VII forms. These amounts may be adjusted according to different production typologies, on the basis of objective and non-discriminatory criteria. Section 8 Potable alcohol distillation Article 26 Purpose of the aid 1. The aid referred to in Article 17 of Regulation (EC) No 479/2008 shall be granted, subject to the conditions referred therein on the basis of objective and non-discriminatory criteria, to producers whose production has as a final use the production of wine distillates for the potable alcohol sector. 2. The aid may be paid to wine producers who are not themselves grape producers. 3. Member States may provide for support to be advanced provided that the beneficiary has lodged a security. 4. Member States shall adopt detailed rules for applying the measure provided for in this Article. Article 27 Amount of the aid Member States shall establish the amounts of per-hectare aid and communicate it to the Commission, in the relevant part of Annexes I, V and VII. These amounts may be adjusted, notably in accordance with production region and production conditions, on the basis of objective and non-discriminatory criteria. Section 9 Crisis distillation Article 28 Definition of the measure 1. Subject to the condition referred to in paragraph 1 of Article 18 of Regulation (EC) No 479/2008, and within the limit of the available budget, referred to in paragraphs 4 and 5 of the same Article, Member States which open a crisis distillation on a part or on the entirety of their territory, for one or more wine categories, on the basis of objective and non-discriminatory criteria, shall inform the Commission through a modification of their support programmes. 2. Member States may require that this distillation is made compulsory for a part or for the entirety of their producers, on the basis of objective and non-discriminatory criteria. 3. Member States shall adopt detailed rules for applying the measure provided for in this Article. Article 29 Modalities of the aid 1. The aid referred to in Article 18 of Regulation (EC) No 479/2008 is paid, subject to the condition referred to in paragraph 3 of the same Article, to distillers, which process wine into raw alcohol with an alcoholic strength of at least 92 % vol. 2. The aid may include a minimum price, which shall be transferred by the distillers to the wine producers. 3. Member States may provide for support to be advanced provided that the beneficiary has lodged a security. Article 30 Amount of the aid 1. Member States shall establish the amount of aid and, where relevant, the minimum price for the wine producers referred to in Article 29 hereto and communicate them to the Commission in the relevant part of the forms set-out in Annexes I, V and VII. These amounts can be adjusted, notably by production region and wine category, on the basis of objective and non-discriminatory criteria. In any event, the aid shall be fixed in such a way that the price paid to wine producers does not exceed the market price for the corresponding production region and wine category. 2. Where relevant, Member States shall correspondingly reduce the minimum price to producers for wines, whose alcoholic strength has been increased by adding sucrose or must having benefited from the aid referred to in Article 19 of Regulation (EC) No 479/2008. Article 31 National aid Where Member States grant national aid for crisis distillation, they shall record details of each application and its outcome. They shall communicate this in the corresponding line set out in Annexes II, III and IV. Section 10 Use of concentrated grape must Article 32 Purpose of the aid 1. Aid as referred to in Article 19 of Regulation (EC) No 479/2008 shall be granted to wine producers who use concentrated grape must and rectified concentrated grape must produced in the Community to increase the natural alcoholic strength by volume of the products referred to in Annex V, point A, to Regulation (EC) No 479/2008. 2. Member States may provide for support to be advanced provided that the beneficiary has lodged a security. 3. Member States shall adopt detailed rules for applying the measure provided for in this Article. Article 33 Amount of the aid 1. The maximum amount of the aid referred to in Article 19(1) of Regulation (EC) No 479/2008 shall be fixed as follows, by potential alcoholic strength by volume (% vol.) per hectolitre, for the following categories of products: (a) concentrated grape must: EUR 1,699/%vol/hl, (b) rectified concentrated grape must: EUR 2,206/%vol./hl. 2. Member States shall establish, within the limits provided for in paragraph 1 on the basis of objective and non-discriminatory criteria, the amount of aid for each category of product and communicate it to the Commission in the relevant part of the forms set-out in Annexes I, V and VII. These amounts may be modulated by region or vine-growing area, on the basis of objective and non-discriminatory criteria. 3. The potential alcoholic strength of the products listed in paragraph 1 shall be determined by applying the figures in the table of equivalence in Annex I of Regulation (EC) No 1623/2000 to the readings at 20 ° C from a refractometer used in accordance with the method laid down in the Annex to Commission Regulation (EC) No 558/93 (15). A tolerance of 0,2 %vol. shall be allowed in checks by the competent authorities. Article 34 Checks The competent authorities of the Member States shall take all necessary steps to ensure the checks needed in order to verify in particular the identity and volume of the product used to increase the alcoholic strength and compliance with points A and B of Annex V to Regulation (EC) No 479/2008. CHAPTER III Reporting, evaluation and general provisions Article 35 Reporting and evaluation 1. The report referred to in Article 21(1) of Regulation (EC) No 479/2008 shall be presented by Member States to the Commission in the form set out in Annex V and in Annex VI to this Regulation. The information contained in the appropriate tables shall refer to each year in respect of the measures of the support programme: (a) a statement of expenditure by financial year already incurred in the programming period which will in no cases overshoot the limit of the total financial amount allocated to the Member State pursuant to Annex II to Regulation (EC) No 479/2008; (b) support forecasts for subsequent financial years until the end of the foreseen period of implementation of the support programme, up to the limit of the total financial amount allocated to the Member State pursuant in Annex II to Regulation (EC) No 479/2008 and in coherence with the most updated submission sent in application of Article 3 of this Regulation. 2. In the same communication, technical data related to the implementation of the measures in the support programme, shall be presented by the Member States in the form set out in Annex VII. The details on the implementation of the promotion measure shall be presented by the Member States in the form set out in Annex VIII. 3. References to a given financial year shall refer to payments actually made by Member States between 16 October and 15 October of the following year. 4. The reporting referred to in Article 21(2) of Regulation (EC) No 479/2008 shall be presented by the Member States to the Commission in the same form set out in Annex V and in Annex VI to this Regulation. In addition the following items shall be inserted in the conclusions:  C1: Evaluation of the costs and benefit of the support programme;  C2: Ways to increase the efficiency of the support programme. 5. Member States shall communicate to the Commission the measures taken to comply with the provisions foreseen in Article 9(1) and 12(1)(d). The communication shall be made in the form set out in Annexes VIIIa and VIIIb. 6. Member States referred to in Article 5(4) of Regulation (EC) No 479/2008 shall not have an obligation to submit the forms set out in Annexes V, VI, VII, VIII, VIIIa and VIIIb to this Regulation. 7. Member States shall record the details of all support programmes, whether or not amended, and of all measures carried out in pursuance of programmes. Article 36 Exclusion None of the financial support from the national support programmes may be granted to producers concerned by unlawful areas referred to in Articles 85 and 86 of Regulation (EC) No 479/2008 and for graft nurseries as referred to in Article 60(3) of this Regulation. Article 37 Payment delay to beneficiaries Member States shall for each measure with the exception of Article 9 of Regulation (EC) No 479/2008: (a) set the application deadline; (b) after the date of lodging a valid and complete application, pay the beneficiaries within: (i) seven months for measures which can be completed and controlled within one year; (ii) a reasonable period to be set by the Member State and to be communicated to the Commission in the relevant parts of Annex I for measures which cannot be completed and controlled within one year. TITLE III TRADE WITH THIRD COUNTRIES CHAPTER I Entry price arrangements for grape juice and must Article 38 Definition For the purposes of this title consignment means the quantity of a product consigned by one consignor to one consignee, presented under a single custom declaration for release for free circulation. Each declaration may cover only goods of one and the same origin, as defined in Articles 23 and 24 of Regulation (EEC) No 2913/92 (16), falling within a single Combined Nomenclature code. Article 39 Verification by consignment 1. For products falling within CN codes 2009 61, 2009 69 and 2204 30 listed in Annex I, Part Three, Section I, Annex 2 to the Common Customs Tariff and subject to entry price arrangements, the actual customs value shall be verified by checking every consignment. 2. The entry price in Annex 2 of the Regulation (EEC) No 2658/87 (17) for the products indicated in paragraph 1 shall be determined on the basis of the customs value. CHAPTER II Certificates and analysis reports for wine, grape juice and must on import Section 1 General Article 40 Documents required The certificate and the analysis report referred to in Article 82(3)(a) and (b), respectively, of Regulation (EC) No 479/2008 shall form a single document: (a) the certificate part of which shall be made out by a body of the third country from which the products comes; (b) the analysis report part of which shall be made out by an official laboratory recognised by the third country from which the products comes. Article 41 Contents of the analysis report The analysis report shall include the following information: (a) in the case of wines and grape must in fermentation: (i) the total alcoholic strength by volume; (ii) the actual alcoholic strength by volume; (b) in the case of grape must and grape juice, the density; (c) in the case of wines, grape must and grape juice: (i) the total dry extract; (ii) the total acidity; (iii) the volatile acid content; (iv) the citric acid content; (v) the total sulphur dioxide content; (vi) the presence of varieties obtained from interspecific crossings (direct producer hybrids or other varieties not belonging to the Vitis vinifera species). Article 42 Exemptions 1. No certificate or analysis report need be presented for products originating in and exported from third countries in labelled containers of not more than five litres fitted with a non-reusable closing device where the total quantity transported, whether or not made up of separate consignments, does not exceed 100 litres. 2. Where products do not fulfil the conditions set out in paragraph 1, no certificate and analysis report needs to be presented for: (a) wine, grape must and grape juice contained in the personal luggage of travellers within the meaning of Article 45 of Council Regulation (EEC) No 918/83 (18) up to a maximum of 30 litres per traveller; (b) wine sent in consignments from one private individual to another, within the meaning of Article 29 of Regulation (EEC) No 918/83 up to a maximum of 30 litres per consignment; (c) wine and grape juice forming part of the personal property of private individuals transferring their normal place of residence from a third country to the Community within the meaning of Article 2 of Regulation (EEC) No 918/83; (d) wine and grape juice for trade fairs as defined in Article 95 of Regulation (EEC) No 918/83, provided that the products in question are put up in labelled containers of not more than two litres fitted with a non-reusable closing device; (e) quantities of wine, grape must and grape juice in other containers, imported for the purpose of scientific and technical experiments up to a maximum of 100 litres; (f) wines and grape juice imported in accordance with the provisions of the Vienna Convention on diplomatic relations of 18 April 1961, the Vienna Convention on consular relations of 24 April 1963 or other consular conventions, or the New York Convention of 16 December 1969 on special missions; (g) wines and grape juice held in stores on board of vessels and aircraft operating in international transport; (h) wines and grape juice originating and bottled in the European Community, exported to a third country and returned to the customs territory of the Community and released for free circulation. Section 2 Requirements to be met and detailed rules for drawing up and using the certificate and analysis report for imports of wine, grape juice and grape must Article 43 V I 1 document 1. The certificate and analysis report for each consignment intended for import into the Community shall be drawn up on a single V I 1 document. The document referred to in the first subparagraph shall be drawn up on a V I 1 form corresponding to the specimen shown in Annex IX. It shall be signed by an officer of an official body and by an official of a recognised laboratory as referred to in Article 48. 2. Where the product concerned is not intended for direct human consumption, the analysis report section of the V I 1 form need not be completed. In the case of wine put up in labelled containers of a capacity not exceeding 60 litres, fitted with non-reusable closing devices, and provided that the wine originates in a country appearing in Annex XII which has offered special guarantees accepted by the Community, the analysis report section of the V I 1 form need be completed only in respect of: (a) the actual alcoholic strength by volume; (b) the total acidity; (c) the total sulphur dioxide content. Article 44 Description of documents 1. V I 1 forms shall comprise a typed or handwritten original and a simultaneously produced copy, in that order. 2. The V I 2 form shall be an extract made out in accordance with the specimen shown in Annex X, containing the data appearing on a V I 1 document or another V I 2 extract and stamped by a Community customs office. V I 2 forms shall comprise an original and two copies, in that order. 3. V I 1 documents and V I 2 extracts shall comply with the technical rules set out in Annex XI. 4. Both the original and the copy shall accompany the product. V I 1 and V I 2 forms must be completed either in typescript or by hand, or by equivalent technical means recognised by an official body. Handwritten forms shall be completed in ink and in capital letters. No erasures or overwriting shall be permitted. Any alterations shall be made by crossing out the incorrect particulars and, where appropriate, adding those required. Any change made in this way must be approved by its author and stamped, as the case may be, by the official agency, the laboratory or the customs authorities. 5. V I 1 documents and V I 2 extracts shall bear a serial number allocated, in the case of V I 1 documents, by the official agency whose officer signs the certificate and, in the case of V I 2 extracts, by the customs office which stamps them in accordance with Article 47(2) and (3). 6. Without prejudice to paragraphs 2, 3, 4 and 5, V I 1 and V I 2 may be issued and used using computerised systems in accordance with detailed rules laid down by the competent authorities of the Member States. The content of an electronic V I 1 and V I 2 must be identical to that one on paper. Article 45 Simplified procedure 1. V I 1 documents made out by wine producers in the third countries listed in Annex XII which have offered special guarantees accepted by the Community shall be considered as certificates or analysis reports drawn up by agencies and laboratories included in the list provided for in Article 48 provided that the producers have received individual approval from the competent authorities of those third countries and are subject to inspection by the latter. 2. Approved producers as referred to in paragraph 1 shall use V I 1 forms giving in box 9 the name and address of the official agency of the third country which approved them. Producers shall complete the form, entering in addition: (a) in box 1, their names and addresses and their registration numbers in the third countries listed in Annex XII; (b) in box 10, at least the particulars provided for in Article 43(2). The producers shall sign in the space provided in boxes 9 and 10, after striking out the words name and title of official. Neither stamps nor the name and address of the laboratory shall be required. Article 46 Derogations Application of Articles 43(2) and 45 of this Regulation may be suspended if it is found that the products to which these measures apply have been the subject of falsification likely to result in a health risk to consumers or uses of oenological practices others than the ones referred to in Article 82(2) of Regulation (EC) No 479/2008. Article 47 Use 1. The original and the copy of V I 1 documents or V I 2 extracts shall be handed over to the competent authorities of the Member State in which the customs formalities required for putting into free circulation the consignment to which they relate are carried out, on completion of those formalities. The authorities shall, where necessary, endorse the back of the V I 1 document or the V I 2 extract. They shall return the original to the person concerned and keep the copy for at least five years. 2. Where a consignment is to be reconsigned complete before entry into free circulation, the new consignor shall give the customs authorities supervising the consignment the V I 1 document or the V I 2 extract relating to that consignment as well as, if appropriate, a V I 2 form completed consecutively. The authorities shall verify that the particulars entered on the V I 1 document agree with those entered on the V I 2 form or that the particulars entered on the V I 2 extract agree with those entered on the V I 2 form completed consecutively, and shall then stamp the latter, which shall then be equivalent to the V I 2 extract, and endorse the document or previous extract accordingly. They shall return the extract and the original of the V I 1 document or the previous V I 2 extract to the new consignor and keep the copy of the document or previous extract for at least five years. However, a V I 2 form need not be completed where a consignment of a product is re-exported to a third country. 3. Where a consignment is split before it enters into free circulation, the person concerned shall give the original and the copy of the V I 1 document or the V I 2 extract relating to the consignment to be split to the customs authorities supervising that consignment, together with a V I 2 form and two copies completed consecutively for each new consignment. The authorities shall verify that the particulars entered on the V I 1 document or on the V I 2 extract correspond to those on the V I 2 form completed consecutively for each new consignment, and shall then stamp the latter, which shall then be equivalent to the V I 2 extract, and endorse accordingly the back of the V I 1 document or the V I 2 extract on which it was based. They shall return the V I 2 extract together with the V I 1 document or the V I 2 extract previously completed to the person concerned and keep a copy of each of these documents for at least five years. Article 48 List of competent bodies 1. The Commission shall draw up and update lists containing the names and addresses of the agencies and laboratories, and of the wine producers authorised to draw up V I 1 document, on the basis of notifications from the competent authorities of third countries. The Commission shall make the names and addresses of these agencies and laboratories public on the internet. 2. The notifications from the competent authorities of third countries referred to in paragraph 1 shall contain: (a) the names and addresses of the official agencies and laboratories approved or appointed for the purpose of drawing up V I 1 documents; (b) the names, addresses and official registration numbers of the wine producers authorised to draw up V I 1 documents. The lists referred to in paragraph 1 shall contain only agencies and laboratories as referred to in point (a) of the first subparagraph of this paragraph which have been authorised by the competent authorities of the third country concerned to provide the Commission and the Member States, on request, with any information required to evaluate the data appearing on the document. 3. The lists shall be updated, in particular to take account of changes of address and/or name of agencies or laboratories. Article 49 Indirect imports In cases where a wine is exported from a third country in whose territory it was produced (hereinafter referred to as the country of origin) to another third country (hereinafter referred to as the exporting country), from which it is then exported to the Community, the competent authorities of the exporting country may draw up the V I 1 document for the wine concerned on the basis of a V I 1 document or equivalent drawn up by the competent authorities of the country of origin, without having to perform further analyses on the wine, if that wine: (a) has already been bottled and labelled in the country of origin and remains so; or (b) is exported in bulk from the country of origin and bottled and labelled in the exporting country without any further processing. The competent authority of the exporting country shall certify on the V I 1 document that the wine in question is a wine to which the first paragraph refers and that it fulfils the conditions set out therein. The original or a certified copy of the V I 1 document or equivalent of the country of origin shall be attached to the V I 1 document of the exporting country. The only countries of origin for the purposes of this Article shall be those appearing on the list, published in accordance with Article 48(1), of agencies and laboratories that are appointed by third countries to complete the documents that must accompany each consignment of imported wine. Article 50 Special rules for particular wines 1. In the case of liqueur wines and wines fortified for distillation, the V I 1 documents shall be recognised as valid only where the official agency as referred to in Article 48 has entered the following in box 14: the alcohol added to this wine is certified as being wine alcohol. The entry shall be accompanied by the following information: (a) the full name and address of the issuing agency; (b) the signature of an official of the agency; (c) the agency's stamp. 2. The V I 1 document may be used as certifying that an imported wine bears a geographical indication in conformity with either the agreement on Trade-Related Intellectual Property Rights (TRIPS) of the World Trade Organisation (WTO), or the Community legislation on geographical indications or an agreement on recognition and protection of geographical indications between the European Community and the third country from which the wine originates. In such a case, box 14 shall indicate the following: the wine covered by this document is certified as having been produced in the ¦ wine-growing region and was given the geographical indication shown in box 6 in accordance with the provisions of the country of origin. The entry shall be accompanied by the information provided for in the second subparagraph of paragraph 1. Article 51 Conformity of imported wines Where the competent authorities of a Member State suspect that a product originating in a third country does not comply with Article 82(1) and (2) of Regulation (EC) No 479/2008, they shall inform the Commission thereof without delay. CHAPTER III Specific provisions on exports Article 52 Notification of official bodies 1. Member States shall send the Commission the lists of official or officially recognised bodies that they propose should issue attestations proving that the wine in question meets the conditions for access to the concessions provided for in the agreements with third countries. 2. The Commission shall act on behalf of the Community in drawing up and exchanging, jointly with the third country concerned, the list of official bodies authorised to draw up the attestations referred to in paragraph 1 and the equivalent certificate issued by the third country concerned. 3. The Commission shall make the list provided for in paragraph 2 public and update it periodically. CHAPTER IV Transitional provisions Article 53 V I 1 and V I 2 conformity V I 1 and V I 2 documents which were in conformity with the provisions applicable when they were put into circulation but which no longer conform to those provisions from the date of application of this Regulation may continue to be used until 31 December 2008. Article 54 Release of security At the request of the interested parties, the securities lodged for the issuing of import and export licenses, shall be released from 1 August 2008, if the validity of the licenses has not expired before that date. TITLE IV PRODUCTION POTENTIAL CHAPTER I Unlawful plantings Article 55 Penalties in case of non-compliance with the grubbing-up obligation 1. The penalties referred to in Article 85(3) and Article 86(4) second subparagraph of Regulation (EC) No 479/2008 shall be determined so as to provide an appropriate sanction for those who violated the provisions concerned. Without prejudice, where applicable, to earlier penalties imposed by Member States, Member States shall determine the penalties referred to in Article 85(3) and Article 86(4) second subparagraph of Regulation (EC) No 479/2008 on the basis of the following principles: (a) basic financial penalty to be imposed shall be at least EUR 12 000/ha; (b) Member States may increase the penalty based on the commercial value of the wines produced in the vineyards concerned. 2. Member States shall impose the penalty referred to in Article 85(3) of Regulation (EC) No 479/2008: (a) for unlawful plantings existing at the time of the entry into force of this Regulation for the first time on 1 January 2009; (b) for unlawful plantings from after the entry into force of this Regulation for the first time with effect of the date of those plantings. The penalty shall be levied again every 12 months, counted from those dates and in accordance with the criteria established in paragraph 1 of this Article, until compliance with the grubbing-up obligation. 3. Member States shall impose the penalty referred to in Article 86(4) second subparagraph of Regulation (EC) No 479/2008 for the first time on 1 July 2010 for non-compliance with the grubbing-up obligation and thereafter every 12 months until compliance in accordance with the criteria established in paragraph 1 of this Article 4. Penalties collected within the meaning of this Article shall be retained by the Member State concerned. Article 56 Penalties in case of non-compliance with prohibition of circulation 1. The penalties referred to in Article 87(2) of Regulation (EC) No 479/2008 shall be determined so as to mean an appropriate sanction for those who violated the provisions concerned. 2. The penalties referred to in paragraph 1 shall be imposed if a producer concerned, having more than 0.1 hectares of vineyard area, and according to the appropriate case: (a) does not submit the distillation contract by the deadline specified in the second subparagraph of Article 57(1) or these contracts do not cover the entire production concerned, as declared in the harvest or production declaration; or (b) does not inform the competent authority about the intended green harvesting by the deadline specified in the third subparagraph of Article 57(1) or does not carry out the green harvesting in a satisfactory manner. 3. Member States shall impose the penalties referred to in paragraph 1: (a) in case of non-submission of the distillation contract, one month after the expiry of the deadline laid down in the second subparagraph of Article 57(1); (b) in case of failure to comply with the rules about green harvesting, on 1 September of the calendar year concerned. 4. Penalties collected within the meaning of this Article shall be retained by the Member State concerned. Article 57 Non-circulation or distillation 1. In case of Article 87(1) of Regulation (EC) No 479/2008, the grapes or products made from grapes may only have one the following destinations: (a) distillation at the exclusive expense of the producer; (b) green harvesting in accordance with the definition of Article 12(1) of Regulation (EC) No 479/2008, at the expense of the producer concerned; (c) family consumption; this possibility is only acceptable if the producers vineyard area does not exceed 0,1 ha. In case of the distillation foreseen in point (a) of the first subparagraph:  producers shall submit the distillation contract foreseen in Article 87(1) of Regulation (EC) No 479/2008 by the end of the wine year in which the products were produced,  products produced before regularisation of the vineyard in accordance with Article 86(1) of Regulation (EC) No 479/2008 shall be subject to the distillation obligation. In case of the green harvesting as foreseen in point (b) of the first subparagraph, producers shall inform the competent authority in advance about their intention before a date fixed by the Member States in accordance with Article 12(1)(b). Member States shall control green harvesting according to Article 12(1)(d) of this Regulation. 2. Without prejudice to paragraph 1, in order to facilitate control, Member States may foresee an obligation to the producers to notify the competent authority of the Member State before the date fixed by the Member States in accordance with Article 12(1)(b) which of the possibilities mentioned in points (a) to (c) of the first subparagraph of paragraph 1 of this Article they are going to choose. Member States may also limit the choice of producers to only one or two of the possibilities mentioned in points (a) to (c) of the first subparagraph of paragraph 1. 3. In case the given producer has vineyards the products from which may be marketed, the competent authorities shall be responsible for ensuring that the products from the unlawful planting are not added to the products of these other vineyards that are marketed. Article 58 Communications 1. Member States shall communicate to the Commission by 1 March each year the areas for which penalty was paid and the amount of penalty that was actually imposed in the form set out in table 1 of Annex XIII. They shall also communicate the Commission their legislation related to these penalties. 2. Save as otherwise indicated in the appropriate tables of Annex XIII to this Regulation, the communications referred to in Article 85(4), Article 86(5) and Article 87(3) of Regulation (EC) No 479/2008 shall refer to the previous wine year. When the communications according to Article 85(4) and Article 86(5) of Regulation (EC) No 479/2008 are made for the first time, by 1 March 2009 at the latest, the information contained in the appropriate tables shall refer to the following: (a) any unlawful planting planted after 31 August 1998 detected since that date until the end of the 2007/2008 wine year and still not grubbed up by 31 July 2008, if such data are available; (b) any unlawful planting planted before 1 September 1998 the application for regularisation according to Article 3(2) of Regulation (EC) No 1493/1999 of which was accepted or refused by the Member State between 1 August 2007 and 31 July 2008. For the purpose of the communication referred to in point (a) of the second subparagraph, Table 2 of Annex XIII to this Regulation shall be used. For the purpose of the communication referred to in point (b) of the second subparagraph, Table 4 of Annex XIII to this Regulation shall be used. The Commission retains the right to request information about the unlawful plantings concerned on the basis of formerly valid but not respected communication obligations based on Article 2(7) of Regulation (EC) No 1227/2000. The later, yearly communications shall be made in the form set out in Tables 3, 5, 6 and 7 of Annex XIII to this Regulation. 3. Member States may decide whether or not to include details related to regions in the communications mentioned in paragraphs 1 and 2. Article 59 Reductions imposed on Member States In case Member States fail to communicate any of the tables by the relevant deadlines, except for Table 2, referred to in Article 58, in the form laid down in Annex XIII to this Regulation, containing the information specified in Articles 85(4), 86(5) and 87(3) of Regulation (EC) No 479/2008 and filled in appropriately, their allocation for the support measures referred to in Article 7 of Regulation (EC) No 479/2008 may be reduced as foreseen in Article 89(a) of Regulation (EC) No 479/2008. The Commission may decide that, according to the scope of the failure, for every month of delay, an amount of up to a total of 1 % of the allocation for the support measures of the given Member State shall be forfeited starting from the beginning of the wine year following the one in which the communication was due. CHAPTER II Transitional planting right regime Article 60 New planting rights 1. Where Member States grant new planting rights in respect of areas intended for new planting carried out under measures for land consolidation or measures concerning compulsory purchases in the public interest adopted under national legislation, they shall ensure that these rights are not granted for an area greater in terms of pure crop than 105 % of the area under vines which was the subject of the measures for land consolidation or measures concerning compulsory purchases in the public interest. 2. Where Member States grant new planting rights in respect of areas intended for experiments, products made from grapes coming from such areas may not be marketed throughout the experimental period. 3. Where Member States grant new planting rights in respect of areas intended for graft nurseries, grapes of such vines shall either not be harvested or, if harvested, shall be destroyed throughout the period of production of the graft nurseries. 4. New planting rights granted under paragraphs 2 and 3 shall only apply during the experimental period or the period of production of the graft nurseries, respectively. After the period referred to in the first subparagraph, either: (a) the producer shall use replanting rights or planting rights granted from a reserve in order to permit the area concerned to produce wine which is to be marketed; or (b) the vines planted on such areas shall be grubbed up; the expenses of such grubbing-up shall be borne by the producer concerned; until the area concerned is grubbed up, products made from grapes coming from such areas may be put into circulation only for the purposes of distillation, at the expense of the producer; these products may not be used in the preparation of alcohol having an actual alcoholic strength of 80 % vol. or less. 5. New planting rights, and any conditions on the use of such rights or areas planted pursuant to them granted prior to 1 August 2000 in respect of areas intended for experiments or graft nurseries shall continue to apply during the experimental period or the period of production of the graft nurseries, respectively. The rules in the second subparagraph of paragraph 4 shall apply to such areas after the end of the experimental period or the period of the production of the graft nurseries, respectively. 6. In the case of Article 91(1)(d) of Regulation (EC) No 479/2008, in order to avoid an excessive administrative burden being imposed, a Member State may, instead of granting new planting rights, provide that areas whose wine or vine products are intended solely for consumption by the vine growers family shall not be subject to the grubbing-up requirement in Article 85(1) of that Regulation. Member States may do so only on condition that: (a) the area in respect of any given grower does not exceed a maximum area to be laid down by that Member State, which may, in any case, not be larger than 0,1 hectare; and (b) the vine grower concerned is not involved in commercial wine production. 7. The marketing of the wine or vine products coming from the areas referred to in paragraph 6 shall be prohibited. Member States shall apply an appropriate system to monitor this prohibition. Should a breach of this prohibition be discovered, then in addition to any penalties imposed by the Member State, point (b) of the second subparagraph of paragraph 4 shall apply. Member States shall record all cases dealt with under this paragraph. Article 61 Member States recording and communication obligations related to new planting rights Member States shall record each case where new planting rights are granted according to Article 60. Member States shall communicate the following information to the Commission in respect of each wine year: (a) the total areas for which new planting rights have been granted under each of paragraphs 1, 2 and 3 of Article 60; and (b) the total area for which new planting rights have been granted under Article 91(1) of Regulation (EC) No 479/2008; however, where a Member State makes use of the derogation in paragraph 6 of Article 60 of this Regulation, it shall instead communicate an estimate of the total area concerned, which shall be based on the results of the monitoring carried out. This communication shall be made in the form set out in Table 8 of Annex XIII. Member States may decide whether or not to include details related to regions in it. It shall be transmitted to the Commission at the latest by 1 March each year in respect of the previous wine year. Article 62 Grubbing up without generation of replanting right Where an area is grubbed up pursuant to Article 24(4), Article 85(1) or Article 86(4) of Regulation (EC) No 479/2008 or point (b) of the second subparagraph of Article 60(4) of this Regulation, no replanting rights shall be granted. Furthermore, no replanting rights shall be granted in the event of grubbing up of: (a) any area of vines in the implementation of measures for land consolidation or measures concerning compulsory purchases in the public interest, where new planting rights have been granted in relation to such areas under Article 60(1) of this Regulation; (b) areas intended for wine-growing experiments during the experimental period; (c) areas intended for graft nurseries during the period of production of the graft nurseries; (d) areas intended solely for the consumption of the vine growers family; or (e) areas for which a grubbing-up premium is granted, in accordance with Article 92(1) second subparagraph of Regulation (EC) No 479/2008 Article 63 Anticipated replanting rights 1. According to Article 92(2) of Regulation (EC) No 479/2008, Member States may grant replanting rights to producers who undertake to grub up an area of vines before the end of the third wine year after the area was planted. This can be done only where that producer can show that he has no, or insufficient, planting rights in his possession which could be used to permit the entire area concerned to be planted with vines. A Member State shall grant no more rights to a producer than are necessary to permit the entire area concerned to be planted with vines, taking into account any rights already in his possession. The producer shall specify the particular area to be grubbed up. 2. When giving the undertaking referred to in paragraph 1, a producer shall lodge a security. The obligation to grub up the area concerned shall constitute the primary requirements within the meaning of Article 20(2) of Regulation (EEC) No 2220/85. The amount of the security shall be set by the Member State concerned on the basis of objective criteria. The security shall be set at a level which is proportionate and sufficient to dissuade producers from failing to carry out their undertaking. 3. Until the undertaking to grub up has been carried out, Member States shall ensure that, in any given wine year, there is not simultaneously a commercial production of wine from both the area to be grubbed up and the newly planted area, by ensuring that, the products made from grapes coming from either of the areas may be put into circulation only for the purposes of distillation, at the expense of the producer. These products may not be used in the preparation of alcohol having an actual alcoholic strength of 80 % vol. or less. 4. If the undertaking to grub up is not carried out by the deadline set, then the particular area which has not been grubbed up shall be treated as having been planted in breach of the restriction on planting in Article 90(1) of Regulation (EC) No 479/2008. 5. Member States shall monitor the planting and grubbing-up of the areas concerned. 6. Member States shall keep a record of all case dealt with under paragraphs 1 to 5. Article 64 Transfers of replanting rights 1. In applying the second subparagraph of Article 92(5) of Regulation (EC) No 479/2008, Member States may apply an equivalent reduction coefficient to transfers of replanting rights between holdings. 2. Member States shall keep a record of all transfers of replanting rights between holdings. Article 65 Reserves of planting rights 1. Member States shall ensure that the transfer of rights via a national reserve and/or regional reserves does not lead to an overall increase in production potential on their territory. If needed, Member States may apply a reduction coefficient. 2. A Member State shall notify the Commission of the creation of national and/or regional reserves of planting rights or, as the case may be, of its choice not to implement any longer the reserve system. 3. Where a Member State chooses not to implement the reserve system, it shall communicate to the Commission proof that an effective system for managing planting rights exists throughout its territory. 4. Member States shall keep a record of all cases where planting rights are granted from reserves, of all cases where planting rights are transferred between reserves and all cases where planting rights are allocated to reserves. Any payments made in return for allocating rights to a reserve or for granting rights from a reserve shall also be recorded. 5. Member States shall, in the form laid down in Table 9 of Annex XIII, communicate to the Commission in respect of each wine year: (a) the planting rights allocated to the reserves; (b) the planting rights granted from the reserve against or without payment. Article 66 Maintenance of the planting rights system Member States that want to maintain the prohibition of plantings in their territory or parts of their territory as referred to in Article 90(1) of Regulation (EC) No 479/2008 beyond 31 December 2015 according to the possibility provided for in Article 90(6) of that Regulation, shall communicate their appropriate intention to the Commission by 1 March 2015. CHAPTER III Grubbing-up scheme Article 67 Eligibility 1. The grubbing-up premium may be granted only if proofs are available that the vineyard area concerned is properly tended. Without prejudice to the control provided for in Article 81(3) of this Regulation, the harvest declaration according to Article 2 of Commission Regulation (EC) No 1282/2001 (19) is required for this purpose for at least the two wine years preceding the entry into force of Regulation (EC) No 479/2008 and the three wine years preceding the grubbing up. 2. Notwithstanding paragraph 1, Member States may foresee that producers who are exempted from the obligation to submit harvest declaration according to Article 2(2)(c) or Article 2(3) of Regulation (EC) No 1282/2001, may prove their grape production on the basis of the declaration specified under Article 2(2)(c) or the production declaration as referred to in Article 4(1) of that Regulation. In case neither the harvest declaration nor the declaration specified under Article 2(2)(c) or in Article 4(1) of Regulation (EC) No 1282/2001 is available due to well justifiable reasons, Member States may foresee alternative means to ensure that the vineyard was properly tended. Member States shall be responsible for the thorough verification of the trustworthiness of these alternative means. 3. Before accepting an application for payment, Member States shall ensure that the eligibility criteria under Article 100, points (a), (b), (d), (e) and (f) of Regulation (EC) No 479/2008 have been met. Article 68 Exemption reasons 1. Mountain and steep slope areas that may be declared ineligible for the grubbing-up scheme in accordance with Article 104(4) of Regulation (EC) No 479/2008 shall be the following: (a) mountain areas which are above at least 500 m altitude, excluding high plains; (b) areas with a slope exceeding at least 25 %; (c) areas with terraces. 2. The communication referred to in Article 104(8) of Regulation (EC) No 479/2008 shall contain indicative information on the size of such areas and shall be made in the format set out in Annex XIV to this Regulation. Article 69 Premium level 1. Without prejudice to national aids that may be given according to Article 106 of Regulation (EC) No 479/2008, the scales of the premium provided for in Article 101 of that Regulation shall be as set out in Annex XV to this Regulation. 2. The historical yield referred to in Article 101(2) of Regulation (EC) No 479/2008 shall be established on the basis of the average yield of the holding, or, if available, the average yield of the parcel or the average yield for a certain wine category within the given holding for which the grubbing-up premium is requested. The average yield shall be calculated on the basis of the average yield in the five years between 2003/2004 and 2007/2008, excluding the years with the lowest and the highest yield. By way of derogation from the first subparagraph: (a) Member States which joined the Community in 2004 or 2007 and did not have a system of harvest declarations in the entire period between 2003/2004 and 2007/2008 shall calculate the historical yield on the basis of the average yield in the years between 2005/2006 and 2007/2008; (b) a producer whose production was adversely affected during the reference period for more than a year by a case of force majeure or exceptional circumstances occurring during that reference period shall be entitled to request that the historical yield be established on the basis of the average yields of the wine years in the period referred to in the first or, when applicable, in point (a) of this subparagraph which were not affected by the case of force majeure or exceptional circumstances. 3. The average yield shall be determined on the basis of the harvest declarations. Notwithstanding the first subparagraph, Member States may foresee that producers who are exempted from the obligation to submit a harvest declaration according to Article 2(2)(c) or Article 2(3) of Regulation (EC) No 1282/2001, may prove their grape production on the basis of the declaration specified under Article 2(2)(c) or the production declaration as referred to in Article 4(1) of that Regulation. Member States may foresee that in case of members of cooperatives or other groups to which they belong or with which they are associated who do not have the declaration specified under Article 2(2)(c) of Regulation (EC) No 1282/2001, the average yield of the cooperative or the group may be taken into account, provided that the cooperative or group certifies that the given producer actually delivered grapes to them in the years concerned. In this case, if available, the average yield for a certain wine category within the given cooperative or group for which the grubbing-up premium is requested shall be taken into account. Member States may foresee that in case neither the harvest declaration nor the declaration specified under Article 2(2)(c) or in Article 4(1) of Regulation (EC) No 1282/2001 is available due to well justifiable reasons, to be verified by the Member States, apart from those mentioned under the second and third subparagraphs, the historical yield shall be the average yield of the region concerned. Member States shall be responsible for the thorough verification of the trustworthiness of the declarations and the alternative sources used to establish the historical yield presented in accordance with this Article. 4. The premium is paid for the area planted, defined in conformity with Article 75. Article 70 Application procedure 1. Member States shall lay down the application procedure, which shall in particular provide for: (a) the information required to accompany the application; (b) subsequent communication of the applicable premium to the producer concerned; (c) the date before which the grubbing up has to take place. 2. Member States shall verify whether the applications are well founded. For this purpose, they may foresee a written undertaking to be made by the producer concerned upon application. In case the application is withdrawn without duly justified reason they may provide for the producer concerned to bear the costs incurred concerning the treatment of its request. Article 71 Procedure in case of application of a single percentage for acceptance 1. When applying the percentage for acceptance as referred to in Article 102(4) of Regulation (EC) No 479/2008, Member States shall proceed in each year concerned as follows: (a) as far as the available budget resources allocated to a Member State allow, all the applications for the grubbing-up of the entire vineyard of a producer shall be accepted, without applying any reduction to their applications; if the available budget resources allocated to a Member State are not sufficient for accepting all of these applications, Member States shall distribute the available budget on the basis of the objective and non-discriminatory criteria laid down in their national rules; (b) after having deducted from the available budget resources allocated to a Member State the amounts referred to under point (a) of this paragraph, as far as the rest of the available budget resources allow, all the applications of applicants who are not less than 55 years old or older where Member States so provided under Article 102(5)(b)(ii) of Regulation (EC) No 479/2008 shall be accepted, without applying any reduction to their applications; if the available budget resources allocated to a Member State are not sufficient for accepting all of these applications, Member States shall distribute the available budget on the basis of the objective and non-discriminatory criteria laid down in their national rules; (c) after having deducted from the available budget resources allocated to a Member State the amounts concerned by points (a) and (b), Member States shall distribute the rest of the available budget on the basis of the objective and non-discriminatory criteria laid down in their national rules. 2. The objective and non-discriminatory criteria referred to in Article 102(5)(b) of Regulation (EC) No 479/2008 shall be determined by the Member States so as to allow that no reduction is applied to the applications that can be accepted. Member States shall communicate to the Commission the criteria referred to in paragraph 1 by 15 October each year, within Table 10 of Annex XIII to this Regulation. Article 72 Payment of the premium Payment of the grubbing-up premium shall be made after verification that grubbing-up has taken place and at the latest by 15 October of the year in which the application was accepted by the Member States according to Article 102(5) of Regulation (EC) No 479/2008. Article 73 Communications 1. The communications referred to in paragraphs 2, 5 and 6 of Article 102 of Regulation (EC) No 479/2008 shall be made in the format given in Tables 10 to 12 of Annex XIII to this Regulation. Member States may decide whether or not to include details related to regions in these tables. 2. Where Member States grant national aid for grubbing-up, they shall include this information in the tables referred to in paragraph 1. 3. When a Member State decides, according to Article 104(1) of Regulation (EC) No 479/2008, to reject further applications, it shall communicate its decision to the Commission. 4. Member States shall communicate to the Commission the measures taken to comply with the provision foreseen in Article 104(9) of Regulation (EC) No 479/2008. The communication shall be made in the format given in Table 12 of Annex XIII to this Regulation. 5. Member States shall communicate to the Commission not later than 1 December each year an annual report on results of controls conducted in the previous financial year on the grubbing-up scheme. The communication shall be made in the format given in Table 13 of Annex XIII. CHAPTER IV Inventory and measurement of the area planted Article 74 Inventory The data communicated in the inventory according to Article 109 of Regulation (EC) No 479/2008 shall refer to 31 July of the previous wine year. It shall contain the information specified in the Tables 14 to 16 of Annex XIII to this Regulation. Member States may decide whether or not to include details related to regions in these tables. Article 75 Area planted 1. For the purpose of the restructuring and conversion of vineyards, the green harvesting and the grubbing-up measures referred to in Articles 11, 12 and 98 of Regulation (EC) No 479/2008, an area planted with vines is defined by the external perimeter of the vine stocks with the addition of a buffer whose width corresponds to half of the distance between the rows. The area planted shall be determined in accordance with the first subparagraph of Article 30(1) of Commission Regulation (EC) No 796/2004 (20). 2. In case the historical yield referred to in Article 101(2) of Regulation (EC) No 479/2008 is determined on the basis of an area that does not correspond to the definition given in paragraph 1 of this Article, Member States may proceed with the recalculation of the yield by dividing the production of the given holding or parcel or wine category by the area planted with vines, producing the given volume of wine, as defined in paragraph 1. TITLE V CONTROLS IN THE WINE SECTOR CHAPTER I Principles of control Article 76 Checks Without prejudice to specific provisions of this Regulation or other Community legislation, Member States shall introduce checks and measures in so far as they are necessary to ensure the proper application of Regulation (EC) No 479/2008 and this Regulation. They shall be effective, proportionate and dissuasive so that they provide adequate protection for the Communities financial interests. In particular, Member States shall ensure that: (a) all eligibility criteria established by Community or national legislation or the national framework can be checked; (b) the competent authorities responsible for carrying out checks have a sufficient number of suitably qualified and experienced staff to carry out the checks effectively; (c) provision is made for checks to avoid irregular duplicated financing of measures under this Regulation and other Community or national schemes; (d) the checks and measures are in line with the nature of the support measure concerned. Member States shall define methods and means for verification and specify who shall be subject to checks; (e) controls are carried out either systematically or by sampling. In the case of sampling, Member States shall ensure that by their number, nature and frequency controls are representative of the whole of their territory and correspond, where applicable, to the volume of wine-sector products marketed or held with a view to their marketing; (f) the operations admitted to community financing are genuine and comply with the Community legislation. Article 77 General principles 1. Verification shall be by administrative and where appropriate on-the-spot checks. 2. Administrative checks shall be systematic and shall include cross-checks with, inter alia, data from the integrated administration and control system provided for in Chapter 4 of Title II of Council Regulation (EC) No 1782/2003. 3. Except for the cases where systematic on the spot checks are foreseen by Regulation (EC) No 479/2008 or by this Regulation, the competent authorities shall perform on-the-spot checks by sampling an appropriate percentage of beneficiaries/producers on the basis of a risk analysis in accordance with Article 79 of this Regulation. 4. Concerning the measures foreseen by Articles 16, 17, 18 and 19 of Regulation (EC) No 479/2008 the sample size shall be at least 5 % of aid applications. The sample must also represent at least 5 % of the amounts covered by the aid. 5. Concerning measures foreseen by Article 15 of Regulation (EC) No 479/2008, Articles 26, 27 and 28 of Regulation (EC) No 1975/2006 (21) shall apply mutatis mutandis. 6. Article 26(3) and (4) of Regulation (EC) No 796/2004 shall apply to on-the-spot checks provided for in this Article. 7. In all appropriate cases, Member States shall make use of the integrated administration and control system (IACS). Article 78 On-the-spot checks 1. On-the-spot checks shall be unannounced. However, provided that the purpose of the check is not compromised, advance notice limited to the strict minimum necessary may be given. Such notice shall not exceed 48 hours, except in duly justified cases or for those measures where systematic on the spot checks are foreseen. 2. Where applicable, the on-the-spot checks provided for in this Regulation shall be carried out in conjunction with any other checks provided for by Community legislation. 3. The aid application or applications concerned shall be rejected if beneficiaries or their representatives prevent an on-the-spot check from being carried out. Article 79 Selection of the control sample 1. Control samples for on-the-spot checks under this Regulation shall be selected by the competent authority on the basis of a risk analysis and  where controls specifically concern community financing  of representativeness of the aid applications submitted. The effectiveness of risk analysis shall be assessed and updated on an annual basis: (a) by establishing the relevance of each risk factor; (b) by comparing the results of the risk based and randomly selected sample referred to in the second subparagraph; (c) by taking into account the specific situation in the Member State. To provide the element of representativeness, the Member States shall select randomly between 20 and 25 % of the minimum number of beneficiaries/producers to be subjected to on-the-spot checks. 2. The competent authority shall keep records of the reasons why specific beneficiaries/producers were selected for on-the-spot checks. The inspector performing the on-the-spot check shall be informed of those reasons before beginning the check. Article 80 Control report 1. Every on-the-spot check shall be the subject of a control report which makes it possible to review the details of the checks carried out. As far as controls concern community financing the report shall indicate in particular: (a) the aid schemes and applications checked; (b) the persons present; (c) where applicable the agricultural areas checked, the agricultural areas measured, the results of the measurements per parcel measured and the measuring methods used; (d) the verification whether the given area has been properly tended in the case of grubbing-up scheme; (e) the quantities which are covered by the check and their results; (f) whether advance notice was given to the beneficiary/producer of the visit and, if so, how much; (g) any further control measures carried out. 2. Where discrepancies are found between the information in the application and the actual situation found during the check carried out on the spot or by remote sensing, the grower shall receive a copy of the control report and shall have the opportunity to sign it before the competent authority draws its conclusions from the findings with regard to any resulting reductions or exclusions. Article 81 Control related to the production potential 1. For the purpose of verification of compliance with the provisions on production potential laid down in Title V of Regulation (EC) No 479/2008, including the compliance with the prohibition on new planting laid down in Article 90(1) of that Regulation, Member States shall make use of the vineyard register. 2. When granting replanting rights as foreseen in Article 92 of Regulation (EC) No 479/2008, areas shall be systematically verified before and after the execution of the grubbing up. The plots checked shall be those for which replanting right is to be granted. The control before the grubbing-up shall include verification of the existence of the vineyard concerned. This control shall be carried out via a classical on-the-spot check. However, if the Member State disposes of a reliable updated computerised vineyard register, the control can be carried out administratively and the obligation of a control on the spot before grubbing-up can be limited to 5 % of the applications (on annual basis) in order to confirm the reliability of the administrative control system. Should on-the-spot checks reveal significant irregularities or discrepancies in a region or part of a region, the competent authority shall appropriately increase the number of on-the-spot checks during the year concerned and the following year. 3. Areas receiving grubbing-up premium shall be systematically verified before and after the execution of the grubbing up. The plots verified shall be those which are the subject of an application for aid. The control before the grubbing-up shall include verification of the existence of the vineyard concerned, the area planted determined in accordance with Article 75 and whether the given area has been properly tended. This control shall be carried out via a classical on-the-spot check. However, if the Member State disposes of a graphical tool that allows measurement of the parcel in accordance with Article 75 in the computerised vineyard register and of reliable updated information about the parcel being properly tended, the control can be carried out administratively and the obligation of a control on the spot before the grubbing-up may be limited to 5 % of the applications in order to confirm the reliability of the administrative control system. Should on-the-spot checks reveal significant irregularities or discrepancies in a region or part of a region, the competent authority shall increase the number of on-the-spot checks appropriately during the year concerned. 4. Verification that grubbing-up has actually taken place shall be done by a classical on-the-spot control or, in the case of grubbing up the entire vineyard parcel or if the resolution of the remote sensing is equal or better than 1 m2, may be carried out by remote sensing. 5. In case of areas receiving grubbing-up premium, without prejudice to paragraph 3, third subparagraph and paragraph 4, at least one of the two controls mentioned in the first subparagraph of paragraph 3 shall be carried out via a classical on-the-spot check. Article 82 Control bodies 1. Where a Member State designates several competent bodies to check compliance with the rules governing the wine sector, it shall coordinate the work of those bodies. 2. Each Member State shall designate a single liaison body responsible for contacts with the liaison bodies of other Member States and with the Commission. In particular, the liaison body shall receive and forward requests for cooperation with a view to implementing this Title, and shall represent its Member State vis-Ã -vis other Member States or the Commission. Article 83 Powers of control officials Each Member State shall take all appropriate measures to facilitate the work of the officials of its competent bodies. It shall ensure in particular that such officials, where appropriate in conjunction with officials of other departments which it authorises for the purpose: (a) have access to vineyards, wine-making and storage installations, installations for processing wine-sector products and vehicles for transporting those products; (b) have access to the commercial premises (or warehouses) and vehicles of anyone holding with a view to sale, marketing or transporting wine-sector products or products which may be intended for use in the wine sector; (c) may undertake an inventory of wine-sector products and substances or products which may be used for the preparation of such products; (d) may take samples of wine-sector products, substances or products which may be used for the preparation of such products and products held with a view to sale, marketing or transport; (e) may study accounting data and other documents of use in control procedures, and make copies or extracts thereof; (f) may take appropriate protective measures regarding the preparation, holding, transport, description, presentation and marketing of a wine-sector product or a product intended for use in the preparation of such a product, if there is reason to believe that there has been a serious infringement of Community provisions, in particular in the case of fraudulent treatment or risks to health. CHAPTER II Assistance between control bodies Article 84 Assistance on request 1. Where a competent body of a Member State undertakes control activities on its territory, it may appeal for information from a competent body of any other Member State liable to be affected directly or indirectly. Where such a request is made the assistance shall be provided in a timely manner. The Commission shall be notified whenever the product which is the subject of the controls referred to in the first subparagraph originates in a third country, and if the marketing of this product may be of specific interest to other Member States. The body appealed to shall provide all such information as may enable the applicant body to carry out its duties. 2. Where reasoned application is made by the applicant body, the body appealed to shall perform special supervision or checks with a view to achieving the aims pursued, or shall take the necessary steps to ensure that such supervision or checks are performed. 3. The body appealed to shall act as though on its own behalf. 4. In agreement with the body appealed to, the applicant body may designate officials: (a) either to obtain, on the premises of the administrative authorities coming under the Member State in which the body appealed to is established, information relating to the application of the rules in the wine sector or to control activities, including the making of copies of transport and other documents or extracts from registers; (b) or to be present during operations requested under paragraph 2, after advising the body appealed to in good time before the start of those operations. The copies referred to in point (a) of the first subparagraph may be made only with the agreement of the body appealed to. 5. The officials of the body appealed to shall remain in charge of the control operations at all times. 6. The officials of the applicant body shall: (a) produce a written order indicating their identity and official position; (b) be accorded, without prejudice to the limits imposed by the Member State of the body appealed to on its own officials in carrying out the controls in question: (i) the rights of access provided for in points (a) and (b) of Article 83; (ii) the right to be informed of the results of controls carried out by the officials of the body appealed to under points (c) and (e) of Article 83; (c) in the course of checks, conduct themselves in a way compatible with the rules and professional practices which officials of the Member State are expected to follow, and observe professional confidentiality. 7. The requests referred to in this Article shall be forwarded to the body appealed to in the Member State in question via the liaison body of that Member State. The same procedure shall apply to: (a) replies to such requests; (b) communications concerning the application of paragraphs 2 and 4. Notwithstanding the first subparagraph and in the interests of quicker and more effective cooperation between them, Member States may permit a competent body to: (a) make its request or communication directly to a competent body of another Member State; (b) reply directly to requests or communications received from a competent body of another Member State. Article 85 Unsolicited assistance A competent body of a Member State shall, via the liaison body under which it comes, notify the liaison body of the Member State concerned without delay, where it has grounds for suspicion or becomes aware that: (a) a product referred to in Article 1(1) of Regulation (EC) No 479/2008 does not comply with the wine-sector rules or has been the subject of fraudulent action to obtain or market such a product; and (b) this failure to comply with the rules is of specific interest to one or more other Member States and such as to lead to administrative measures or legal action. Article 86 Common provisions 1. The information referred to in Article 84(1) and Article 85 shall be accompanied and supplemented as soon as possible by relevant documents and other evidence and a reference to any administrative measures or legal proceedings, and shall specifically cover: (a) the composition and organoleptic characteristics of the product in question; (b) the description and presentation of the product; (c) compliance or not with the rules laid down for producing and marketing the product. 2. The liaison bodies involved in a case for which the assistance procedure is initiated shall inform each other without delay of: (a) the progress of investigations; (b) any administrative or legal action taken subsequent to the operations concerned. 3. Travel costs incurred when implementing Article 84(2) and (4) shall be borne by: (a) the Member State which has appointed an official for the measures referred to in these paragraphs; or (b) the Community budget at the request of the liaison body of that Member State if the Commission has formally recognised in advance the Community interest of the control activity in question. CHAPTER III Analytical databank Article 87 Purpose of the databank 1. An analytical databank for wine products shall be managed by the Joint Research Centre (JRC). 2. The databank shall contain data obtained from isotopic analysis of the components of ethanol and water in wine products according to the reference methods of analysis referred to in Article 31 of Regulation (EC) No 479/2008. 3. The databank is to help harmonise the interpretation of the results obtained by the official laboratories of the Member States in applying the reference methods of analysis referred to in Article 31 of Regulation (EC) No 479/2008. Article 88 Samples 1. For the establishment of the analytical databank, Member States shall ensure the taking of samples of fresh grapes for analysis as well as their treatment and processing into wine in accordance with the instructions in Annex XVI. 2. The samples of fresh grapes shall be taken from vineyards situated in a wine-growing area of clearly defined soil type, situation, vine training system, variety, age and cultural practices. 3. The number of samples to be taken each year for the databank is set out in Annex XVII. The selection of samples must take account of the geographical situation of vineyards in the Member States listed in Annex XVII. Each year at least 25 % of the samples shall be taken from the same plots as in the previous year. 4. The samples shall be analysed by the methods referred to in Article 31 of Regulation (EC) No 479/2008 by laboratories designated by the Member States. The designated laboratories must meet the general criteria for the operation of testing laboratories set out in ISO/IEC 17025, and in particular must take part in a system of proficiency tests covering methods of isotopic analysis. The evidence of compliance with these criteria will be provided in writing to the JRC for the purpose of quality control and validation of the data provided. 5. An analysis report shall be drawn up in accordance with Annex XIX. A description sheet shall be drawn up for each sample in accordance with the questionnaire in Annex XVIII. 6. A copy of the report with the results and interpretation of the analyses along with a copy of the description sheet shall be sent to the JRC. 7. Member States and the JRC shall ensure that: (a) data in the analytical databank are preserved; (b) each of the samples is kept for at least three years from the date the sample is taken; (c) the databank is used only for monitoring the application of Community and national wine legislation or for statistical or scientific purposes; (d) measures are applied to safeguard the data, in particular against theft and interference; (f) files are made available, without undue delay or cost, to those to whom they relate so that any inaccuracies can be rectified. Article 89 Isotopic analyses For a period ending on 31 July 2010, pending the setting up of the adequate analytical equipment, wine-producing Member States that acceded to the Community in 2004 or 2007 not equipped to carry out isotopic analysis shall send their wine samples to the JRC for analysis. In this case, they may designate a competent body authorised to have access to the information on samples taken on their territory. Article 90 Communication of results 1. The information contained in the databank shall be made available on request to the laboratories designated by the Member States for that purpose. 2. The JRC shall draw up and update on a yearly basis the list of the Member States laboratories designated for the preparation of samples and the measurements for the analytical databank. 3. In duly substantiated cases, the information referred to in paragraph 1, when representative, may be made available on request to other official bodies in the Member States. 4. Communication of information shall relate only to the relevant analytical data required to interpret an analysis carried out on a sample of comparable characteristics and origin. Any communication of information shall be accompanied by a reminder of the minimum requirements for the use of the databank. Article 91 Compliance with procedures Member States shall ensure that the results of isotopic analyses contained in their own databanks are obtained by analyzing samples taken and treated in accordance with this Chapter. CHAPTER IV Collection of samples for control purposes Article 92 Request for collection of samples 1. In the context of the application of Chapter II, the officials of a competent body of a Member State may request a competent body of another Member State to collect samples in accordance with the relevant provisions of that Member State. 2. The applicant body shall hold the samples collected and shall determine inter alia the laboratory where they are to be analysed. 3. Samples shall be taken and treated in accordance with the instructions in Annex XX. Article 93 Costs of collection, dispatch and analysis of samples 1. The costs incurred in taking, treating and dispatching a sample and in carrying out analytical and organoleptic tests shall be borne by the competent body of the Member State which asked for the sample to be taken. Such costs shall be calculated according to the rates applicable in the Member State in the territory of which the operations are carried out. 2. The costs incurred in sending the samples referred to in Article 89 shall be borne by the Community. CHAPTER V General provisions Article 94 Conclusive force The findings of the officials of a competent body of a Member State in the course of application of this Chapter may be invoked by the competent bodies of the other Member States. In such cases, they shall have no less value because of the fact that they do not come from the Member State in question. Article 95 Persons subject to controls 1. Natural or legal persons and groups of such persons whose professional activities may be the subject of the controls referred to in this Regulation shall not obstruct such controls and shall be required to facilitate them at all times. 2. Cultivators of vines from which grapes are taken by officials of a competent body: (a) may not impede such collection in any way; and (b) shall provide these officials with all the information required under this Regulation. TITLE VI GENERAL, TRANSITIONAL AND FINAL PROVISIONS Article 96 Payments to beneficiaries Payments under Title II, with the exception of Article 9, and under Title V of Regulation (EC) No 479/2008 shall be made in full to the beneficiaries. By way of derogation from the first paragraph, Member States may decide to pay the support referred to in Article 14(1) of Regulation (EC) No 479/2008 through insurance companies as intermediaries provided that: (a) the conditions referred to in Article 14(4) of Regulation (EC) No 479/2008 are respected; (b) the amount of the aid is transferred in full to the producer; (c) the insurance company pays the aid to the producer either in advance or through a bank or a postal transfer within fifteen days after receiving the payment from the Member State. The use of such intermediaries for payments shall be such as not to distort competitive conditions on the insurance market. Payments shall be subject to prior checks as provided by the present Regulation, except for advance payments guaranteed by a security. Article 97 Recovery of undue payments Undue payments shall be recovered, with interest, from the beneficiaries concerned. The rules fixed in Article 73 of Regulation (EC) No 796/2004 shall apply mutatis mutandis. Implementation of administrative sanctions and recovery of unduly paid amounts are without prejudice to communication of irregularities to the Commission pursuant to Commission Regulation (EC) No 1848/2006 (22). Article 98 National sanctions Without prejudice to any sanctions set out in Regulation (EC) No 479/2008 or in this Regulation, Member States shall provide for the application of sanctions at national level in relation to irregularities committed in respect of requirements set out in Regulation (EC) No 479/2008 and in this Regulation which are effective, proportionate and dissuasive so that they provide adequate protection for the Communities financial interests. Article 99 Artificially created situations Without prejudice to any specific measures set out in Regulation (EC) No 479/2008 or in this Regulation, no payment shall be made in favour of beneficiaries for whom it is established that they artificially created the conditions required for obtaining such payments with a view to obtaining an advantage contrary to the objectives of the measure concerned. Article 100 Communications 1. Without prejudice to any specific provisions of this Regulation, the communications to be made under this Regulation shall be in the format set out in its Annexes, in the form of files created in a spreadsheet application program. They shall be transmitted to the Commission also in electronic form. Where a Member State compiles data on a regional basis, it shall send the Commission also a table summarising the data of the regions. Communications not made by the specified means and in the specified format may be considered as not made at all, without prejudice to paragraph 4. 2. Where concerning a given table a Member State would have to communicate only zero values, it may choose not to fill in the table but simply communicate to the Commission that the given table is not relevant to it. This simplified communication shall take place by the same deadline as the one fixed for the table concerned. 3. Without prejudice to any specific provisions of this Regulation, Member States shall take all measures necessary to ensure that they are able to meet the deadlines for communications set out in this Regulation. 4. If a Member State fails to make a communication as required under Regulation (EC) No 479/2008 or this Regulation or if the communication appears incorrect in the light of objective facts in the Commission's possession, the Commission may suspend part or all of the monthly payments referred to in Article 14 of Regulation (EC) No 1290/2005 as regards the wine sector until the communication is correctly made. 5. Member States shall retain the information recorded under this Regulation for at least 10 wine years following the one during which it was recorded. 6. The communications requested in this Regulation shall not prejudice the Member States obligations laid down in Council Regulation (EEC) 357/79 on statistical surveys of areas under vines (23). Article 101 Obvious errors Any communication, claim or request made to a Member State under Regulation (EC) No 479/2008 or this Regulation, including an aid application, may be adjusted at any time after its submission in cases of obvious errors recognised by the competent authority. Article 102 Force majeure and exceptional circumstances Where, under Regulation (EC) No 479/2008 or this Regulation, a sanction is to be imposed it shall not be imposed in cases of force majeure or exceptional circumstances within the meaning of Article 40(4) of Regulation (EC) No 1782/2003. Article 103 Repeal and references 1. Regulations (EC) No 1227/2000, (EC) No 1623/2000, (EC) No 2729/2000 and (EC) No 883/2001 are repealed. However, (a) the relevant rules set out in Regulations (EC) No 1227/2000 and (EC) No 1623/2000 shall continue to apply in so far as measures eligible under Regulation (EC) No 1493/1999 have been commenced or undertaken before 1 August 2008; (b) Table 10 of the Annex to Regulation (EC) No 1227/2000 shall continue to apply unless otherwise provided in an implementing regulation on the labelling and presentation of wines to be adopted on the basis of Article 63 of Regulation (EC) No 479/2008; (c) Annex I to Regulation (EC) No 1623/2000 shall remain in force until 31 July 2012. 2. References to the repealed Regulations in accordance with paragraph 1 shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex XXII. Article 104 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 August 2008. However, Article 2 and Chapter III of Title IV shall apply as from 30 June 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 148, 6.6.2008, p. 1. (2) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1). (3) OJ L 143, 16.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 1216/2005 (OJ L 199, 29.7.2005, p. 32). (4) OJ L 194, 31.7.2000, p. 45. Regulation as last amended by Regulation (EC) No 1433/2007 (OJ L 320, 6.12.2007, p. 18). (5) OJ L 316, 15.12.2000, p. 16. Regulation as last amended by Regulation (EC) No 2030/2006 (OJ L 414, 30.12.2006, p. 40). (6) OJ L 128, 10.5.2001, p. 1. Regulation as last amended by Regulation (EC) No 1211/2007 (OJ L 274, 18.10.2007, p. 5). (7) OJ L 3, 5.1.2008, p. 1. (8) OJ L 277, 21.10.2005, p. 1. Regulation as last amended by Regulation (EC) No 146/2008 (OJ L 46, 21.2.2008, p. 1). (9) OJ L 209, 11.8.2005, p. 1. Regulation as last amended by Regulation (EC) No 1437/2007 (OJ L 322, 7.12.2007, p. 1). (10) OJ L 124, 20.5.2003, p. 36. (11) OJ L 270, 21.10.2003, p. 1. (12) OJ L 205, 3.8.1985, p. 5. Regulation as last amended by Regulation (EC) No 1913/2006 (OJ L 365, 21.12.2006, p. 52). (13) OJ L 358, 16.12.2006, p. 3. (14) OJ L 124, 20.5.2003, p. 36. (15) OJ L 58, 11.3.1993, p. 50. (16) OJ L 302, 19.10.1992, p. 1. (17) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Regulation (EC) No 275/2008 (OJ L 85, 27.3.2008, p. 3). (18) OJ L 105, 23.4.1983, p. 1. (19) OJ L 176, 29.6.2001, p. 14. (20) OJ L 141, 30.4.2004, p. 18. (21) OJ L 368, 23.12.2006, p. 74. Regulation as last amended by Regulation (EC) No 1396/2007 (OJ L 311, 29.11.2007, p. 3). (22) OJ L 355, 15.12.2006, p. 56. (23) OJ L 54, 5.3.1979, p. 124. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). ANNEX I WINE CMO Submission of support programme Member State (1): ¦ Period (2): ¦ Date of submission: ¦ Revision number: ¦ If modification requested by the Commission/modification requested by the Member State (3) A. Description of the measures proposed as well as their quantified objectives (a) Single Payment Scheme support in accordance with Article 9 (4) Introduced in the support programme: yes/no: (b) Promotion in accordance with Article 10 Introduced in the support programme: yes/no, if yes: Description of the measures proposed: Quantified objectives: State aid: (c) Restructuring and conversion of vineyard in accordance with Article 11 Introduced in the support programme: yes/no, if yes: Description of the measures proposed (5): Quantified objectives: (d) Green harvesting in accordance with Article 12 Introduced in the support programme: yes/no, if yes: Description of the measures proposed: Quantified objectives: (e) Mutual funds in accordance with Article 13 Introduced in the support programme: yes/no, if yes: Description of the measures proposed: Quantified objectives: (f) Harvest insurance in accordance with Article 14 Introduced in the support programme: yes/no, if yes: Description of the measures proposed: Quantified objectives: State aid: (g) Investments in enterprises in accordance with Article 15 Introduced in the support programme: yes/no, if yes: Description of the measures proposed: Quantified objectives: State aid: (h) By-product distillation in accordance with Article 16 Introduced in the support programme: yes/no, if yes: Description of the measures proposed (including level of the aid): Quantified objectives: (i) Potable alcohol distillation in accordance with Article 17 Introduced in the support programme: yes/no, if yes: Length of transitional period (wine years): Description of the measures proposed (including level of the aid): Quantified objectives: (j) Crisis distillation in accordance with Article 18 Introduced in the support programme: yes/no, if yes: Length of transitional period (wine years): Description of the measures proposed (including level of the aid): Quantified objectives: State aid: (k) Use of concentrated grape must in accordance with Article 19 Introduced in the support programme: yes/no, if yes: Length of transitional period (wine years): Description of the measures proposed (including level of the aid): Quantified objectives: B. Results of consultations held: ¦ C. Appraisal showing the expected technical, economic, environmental and social impact (6) : ¦ D. Schedule for implementing the measures: ¦ E. General financing table given in the format of Annex II (revision number to be specified): ¦ F. Criteria and quantitative indicators to be used for monitoring and evaluation: ¦ Steps taken to ensure that the programmes are implemented appropriately and effectively: ¦ G. Designation of competent authorities and bodies responsible for implementing the programme: ¦ (1) OPOCE acronym to be used. (2) Wine years. (3) Strikethrough the wrong element. (4) All the Articles indicated in this Annex refer to Regulation (EC) No 479/2008. (5) Including the outcome of the ongoing operations under Article 10 of this Regulation. (6) Member States referred to in Article 5(4) of Regulation (EC) No 479/2008 shall not have an obligation to fill point C and F. ANNEX II First submission of the financial table of the national support programmes according to Article 6(e) of Regulation (EC) No 479/2008 (in EUR 1000) Member State (1): Date of communication, due by 30 June 2008 at the latest: Financial year Measures Regulation (EC) No 479/2008 2009 2010 2011 2012 2013 Total (1) (2) (3) (4) (5) (6) (7) (8) 1- Single Payment Scheme Article 9 2- Promotion on third-country markets Article 10 3a- Restructuring and conversion of vineyards Article 11 3b- Ongoing plans Regulation (EC) No 1493/1999 4- Green harvesting Article 12 5- Mutual funds Article 13 6- Harvest insurance Article 14 7- Investments in enterprise Article 15 8- By-products distillation Article 16 9- Potable alcohol distillation  area support Article 17 10- Crisis distillation Article 18(1) 11- Use of concentrated grape must for enrichment Article 19 Total For measures which are not introduced in the national support programme 0 must be indicated If relevant: 10a- Crisis distillation State aid Article 18(5) (1) OPOCE acronyms to be used. ANNEX III Facultative first submission of the financial table of the national support programmes according to Article 6(e) of Regulation (EC) No 479/2008  detailed at regional level (in EUR 1000) Member State (1): Region: Date of communication, due by 30 June 2008 at the latest: Financial year Measures Regulation (EC) No 479/2008 2009 2010 2011 2012 2013 Total (1) (2) (3) (4) (5) (6) (7) (8) 1- Single Payment Scheme Article 9 2- Promotion on third-country markets Article 10 3a- Restructuring and conversion of vineyards Article 11 3b- Ongoing plans Regulation (EC) No 1493/1999 4- Green harvesting Article 12 5- Mutual funds Article 13 6- Harvest insurance Article 14 7- Investments in enterprise Article 15 8- By-products distillation Article 16 9- Potable alcohol distillation  area support Article 17 10- Crisis distillation Article 18 11- Use of concentrated grape must for enrichment Article 19 Total For measures which are not introduced in the national support programme 0 in the amounts cells of the table must be indicated. If relevant: 10a- Crisis distillation State aid Article 18(5) (1) OPOCE acronyms to be used. ANNEX IV Amendments to financial table of the national support programmes according to Article 6(e) of Regulation (EC) No 479/2008 (in EUR 1000) Member State (1): Date of communication (2): Date of previous communication: Number of this amended table: Reason: modification requested by the Commission/modification requested by the Member State (3) Financial year Measures Regulation (EC) No 479/2008 2009 2010 2011 2012 2013 Total (1) (2) (3) (4) (5) (6) (7) (8) (9) 1- Single Payment Scheme Article 9 Previous submission Amended amount 2- Promotion on third-country markets Article 10 Previous submission Amended amount 3a- Restructuring and conversion of vineyards Article 11 Previous submission Amended amount 3b- Ongoing plans Regulation(EC) No 1493/1999 Previous submission Amended amount 4- Green harvesting Article 12 Previous submission Amended amount 5- Mutual funds Article 13 Previous submission Amended amount 6- Harvest insurance Article 14 Previous submission Amended amount 7- Investments in enterprise Article 15 Previous submission Amended amount 8- By-products distillation Article 16 Previous submission Amended amount 9- Potable alcohol distillation  area support Article 17 Previous submission Amended amount 10- Crisis distillation Article 18 Previous submission Amended amount 11- Use of concentrated grape must for enrichment Article 19 Previous submission Amended amount Total Previous submission Amended amount Communication deadline: If relevant: 10a- Crisis distillation State aid Article 18(5) Previous submission Amended amount (1) OPOCE acronyms to be used. (2) Communication deadline: 1 March and 30 June. (3) Strikethrough the wrong element. ANNEX V WINE CMO Reporting on Support programme Member State (1): ¦ Period (2): ¦ Date of submission: ¦ Revision number: ¦ A. Global assessment: B. Conditions and results of the implementation of measures proposed (3) (a) Single Payment Scheme support in accordance with Article 9 (4) (b) Promotion in accordance with Article 10 Conditions of the implementation: Results (5): State aid: (c) Restructuring and conversion of vineyard in accordance with Article 11 Conditions of the implementation: Results: (d) Green harvesting in accordance with Article 12 Conditions of the implementation: Results: (e) Mutual funds in accordance with Article 13 Conditions of the implementation: Results: (f) Harvest insurance in accordance with Article 14 Conditions of the implementation: Results: State aid: (g) Investments in enterprises in accordance with Article 15 Conditions of the implementation: Results: State aid: (h) By-product distillation in accordance with Article 16 Conditions of the implementation (including level of the aid): Results: (i) Potable alcohol distillation in accordance with Article 17 Conditions of the implementation (including level of the aid): Results: (j) Crisis distillation in accordance with Article 18 Conditions of the implementation (including level of the aid): Results: State aid: (k) Use of concentrated grape must in accordance with Article 19 Conditions of the implementation (including level of the aid): Results: C. Conclusions (and, if needed, envisaged modifications) (1) OPOCE acronym to be used. (2) Wine years. (3) Only paragraphs concerning the measures which were introduced in the support programme must be filled in. (4) All the Articles indicated in this Annex refer to Regulation (EC) No 479/2008. (5) Appraisal of the technical, economic, environmental and social impact based on criteria and quantitative indicators defined for monitoring and evaluation in the programme submitted. ANNEX VI Financial table of the execution of the national support programmes according to Article 21 of Regulation (EC) No 479/2008 (in EUR 1000) Member State (1): Date of communication (2): Amended table: Yes/No (3) If yes number: Financial year Measures Regulation (EC) No 479/2008 2009 2010 2011 2012 2013 Total Forecast/Execution (3) Forecast/Execution (3) Forecast/Execution (3) Forecast/Execution (3) Forecast/Execution (3) (1) (2) (3) (4) (5) (6) (7) (8) 1- Single Payment Scheme Article 9 2- Promotion on third-country markets Article 10 3a- Restructuring and conversion of vineyards Article 11 3b- Ongoing plans Regulation (EC) No 1493/1999 4- Green harvesting Article 12 5- Mutual funds Article 13 6- Harvest insurance Article 14 7- Investments in enterprise Article 15 8- By-products distillation Article 16 9- Potable alcohol distillation  area support Article 17 10- Crisis distillation Article 18 11- Use of concentrated grape must for enrichment Article 19 Total If relevant: 10a- Crisis distillation Article 18(5) (1) OPOCE acronyms to be used. (2) Communication deadline: before 1 March and the first time before 1 March 2010. (3) Strikethrough the wrong element. ANNEX VII Technical data concerning the national support programmes according to Article 6(c) of Regulation (EC) No 479/2008 (financial amount in EUR 1000) Member State (1): Date of communication (2): Date of previous communication: Number of this amended table: Financial year 2009 2010 2011 2012 2013 Total Measures Regulation (EC) No 479/2008 Forecast Execution Forecast Execution Forecast Execution Forecast Execution Forecast Execution Execution (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) (11) (12) (13) (14) 1- Single Payment Scheme Article 9 Area covered (ha) (Cumulative) Average amount (EUR/ha) (3) 2- Promotion on third-country markets Article 10 Number of projects (Cumulative) Average Community support (4) 3a- Restructuring and conversion of vineyards Article 11 Area covered (ha) (Cumulative) Average amount (EUR/ha) (3) 3b- Ongoing plans Regulation (EC) No 1493/1999 Area covered (ha) (Cumulative) Amended amount (EUR/ha) (3) 4- Green harvesting Article 12 Area covered (ha) Average amount (EUR/ha) (3) 5- Mutual funds Article 13 Number of new Funds (Cumulative) Average Community support (5) 6- Harvest insurance Article 14 Number of producers (Cumulative) Average Community support (6) 7- Investments in enterprise Article 15 Number of beneficiaries (Cumulative) Average Community support (7) 7.1 Investments in enterprise in convergence regions Article 15(4)(a) Eligible costs (Cumulative) 7.2 Investments in enterprise in other than convergence regions Article 15(4)(b) Eligible costs (Cumulative) 7.3 Investments in enterprise in outermost regions Article 15(4)(c) Eligible costs (Cumulative) 7.4 Investments in enterprise in small Aegean Islands regions Article 15(4)(d) Eligible costs (Cumulative) 7.5 Investments in enterprise in convergence regions Article 15(4)(a) Community contribution (Cumulative) 7.6 Investments in enterprise in other than convergence regions Article 15(4)(b) Community contribution (Cumulative) 7.7 Investments in enterprise in outermost regions Article 15(4)(c) Community contribution (Cumulative) 7.8 Investments in enterprise in small Aegean Islands regions Article 15(4)(d) Community contribution (Cumulative) 8- By-products distillation Article 16 Range of max aid (EUR/%vol/hl) (8) Mio hl Average Community support (9) 9- Potable alcohol distillation  area support Article 17 Range of aid (EUR/ha) (8) Area (ha) Average support (3) 10- Crisis distillation Article 18 Range of aid (EUR/%vol/hl) (8) Minimum producer price (EUR/%vol/hl) (8) Mio hl Average Community support (9) 11- Use of concentrated grape must for enrichment Article 19 Range of aid (EUR/%vol/hl) (8) Mio hl Average Community support (9) (1) OPOCE acronyms to be used. (2) Communication deadline: for forecasts 30 June 2008 for the first time and then every 1 March and 30 June; for execution every 1 March (2010 for the first time). (3) Calculated by dividing the amount(s) declared in Annex II (for forecasts) and Annex VI (for execution) by the area concerned in this Annex. (4) Calculated by dividing the amount(s) declared in Annex II (for forecasts) and Annex VI (for execution) by the number of projects concerned in this Annex. (5) Calculated by dividing the amount(s) declared in Annex II (for forecasts) and Annex VI (for execution) by the number of funds concerned in this Annex. (6) Calculated by dividing the amount(s) declared in Annex II (for forecasts) and Annex VI (for execution) by the number of producers concerned in this Annex. (7) Calculated by dividing the amount(s) declared in Annex II (for forecasts) and Annex VI (for execution) by the number of enterprises concerned in this Annex. (8) Details to be given in Annexes I and V. (9) Calculated by dividing the amount(s) declared in Annex II (for forecasts) and Annex VI (for execution) by the number of hectolitres concerned in this Annex. ANNEX VIII Communication (1) on promotion measure according to Article 10 of Regulation (EC) No 479/2008 Member State: Forecasts/execution (2) Date of communication (3): Date of previous communication: Number of this amended table: Beneficiaries Eligible measure (Article 10(3) of Regulation (EC) No 479/2008) Description (4) Targeted market Period Eligible expenditure (EUR) of which Community contribution (EUR) of which other public support if any (EUR) (1) (2) (3) (4) (5) (6) (7) (8) ¦ (1) According to Article 21(1) of Regulation (EC) No 479/2008. (2) Strikethrough the wrong element. (3) Communication deadline: for forecasts 30 June 2008 for the first time and then every 1 March and 30 June; for execution every 1 March (2010 for the first time). (4) Including if the promotion measure is organised in cooperation with one or more other Member States. ANNEX VIIIa Annual report on the control on the spot carried out over Restructuring and conversion of vineyards according to Article 11 of Regulation (EC) No 479/2008 Member State (1) Financial year: Date of communication: Region Restructuring and conversion operations globally approved Restructuring operations concerned by previous grubbing up (2) Control before grubbing-up (3) Control after restructuring/conversion surface finally admitted after control (ha) surface not admitted after control (ha) requested premiums refused (EUR) sanctions (4) administratively on the spot number of applications area (ha) number area concerned by previous grubbing up (ha) number of producers controlled area controlled (ha) number of producers controlled area controlled (ha) number of producers controlled area controlled (ha) (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) (11) (12) (13) (14) (15) 1 2 ¦ Total of Member State Communication deadline: 1 December each year and for the first time 1 December 2009. (1) OPOCE acronyms to be used. (2) Partly included in columns 2 and 3. (3) Where applicable. (4) Where applicable. ANNEX VIIIb Annual report on the control on the spot carried out over green harvesting according to Article 12 of Regulation (EC) No 479/2008 Member State (1): Financial year: Date of communication: Region Applications approved by the Member State Control on the spot surface finally admitted after control (ha) surface not admitted after control (ha) requested premiums refused (EUR) Sanctions (2) number of applications area (ha) number of applications area controlled (ha) (1) (2) (3) (4) (5) (6) (7) (8) (9) 1 2 ¦ Total of Member State Communication deadline: 1 December each year and for the first time 1 December 2009. (1) OPOCE acronyms to be used. (2) Where applicable. ANNEX IX V I 1 document as provided for in Article 43(1) ANNEX X V I 2 document as provided for in Article 44(1) ANNEX XI Technical rules on V I 1 and V 1 2 forms provided for in Articles 43 and 44 A. Printing of forms 1. The size of the forms is to be approximately 210 by 297 mm. 2. The forms are to be printed in one of the official Community languages; in the case of V I 2 forms, the language of the form is to be designated by the competent authorities of the Member State where the form is to be stamped. B. Completing the forms The forms are to be completed in the language in which they are printed. Each form is to bear a serial number allocated:  in the case of V I 1 forms, by the official agency signing the certificate part,  in the case of V I 2 forms, by the customs office stamping them. 1. Exporter:  Full name and address in the third country concerned. 2. Consignee:  Full name and address in the Community. 4. Means of transport and transport details:  Only refer to transport used for delivery to EC port of entry:  Specify mode of transport (ship, air, etc); state name of ship, etc. 6. (5 for V I 2) Description of the imported product:  Sale designation (e.g. as appears on label, such as name of producer and viticultural area; brandname; etc.),  Name of the country of origin (e.g. Chile),  Name of the geographical indication, provided the wine qualifies for such a geographical indication,  Actual alcohol strength by volume,  Colour of the product (state red, rosÃ ©, pink or white only),  Combined Nomenclature code. ANNEX XII List of countries as referred to in Article 43(2) and Article 45  Australia. ANNEX XIII Table 1 Penalties imposed by the Member States according to Articles 85(3), 86(4) and 87(2) of Regulation (EC) No 479/2008 Member State: Wine year or period: Date of communication: Region Penalty imposed in the given wine year (1) under national legislation (as referred to in Article 85(3) of Regulation (EC) No 479/2008) introduced according to Article 85(3) of Regulation (EC) No 479/2008 (penalty to be imposed as from 31.12.2008) according to Article 86(4) of Regulation (EC) No 479/2008 (penalty to be imposed as from 1.1.2010) according to Article 87(2) of Regulation (EC) No 479/2008 EUR area concerned (ha) EUR area concerned (ha) EUR area concerned (ha) EUR area concerned (ha) (1) (2) (3) (4) (5) (6) (7) (8) (9) 1 2 ¦ Total of Member State Communication deadline: 1 March. Communication referred to in Article 58(1) of this Regulation. Table 2 Initial communication about areas planted without corresponding planting right after 31 August 1998 Member State: Date of communication: Region Area planted without corresponding planting right after 31.8.1998 detected between 1.9.1998 and 31.7.2008 (ha) grubbed up between 1.9.1998 and 31.7.2008 (ha) (1) (2) (3) 1 2 3 ¦ Total of Member State Communication deadline: 1 March 2009. Communication referred to in Article 85(4) of Regulation (EC) No 479/2008 and in Article 58(2) of this Regulation. Table 3 Yearly communication about areas planted without corresponding planting right after 31 August 1998 Member State: Wine year or period: Date of communication: Region Area planted without corresponding planting right after 31.8.1998 detected in the given wine year (2) (ha) grubbed up in the given wine year (2) (ha) area subject to distillation (ha) volume of wine distilled in the given wine year (2) (hl) area subject to green harvesting (ha) (1) (2) (3) (4) (5) (6) 1 2 3 ¦ Total of Member State Communication deadline: 1 March. Communication referred to in Article 85(4) and Article 87(3) of Regulation (EC) No 479/2008 and in Article 58(2) of this Regulation. Table 4 Initial communication about areas planted without corresponding planting right before 1 September 1998 Member State: Wine year: 2007/2008 Date of communication: Region Area planted without corresponding planting right before 1.9.1998 regularisation requested between 1.8.2007 and 31.7.2008 (ha) regularised between 1.8.2007 and 31.7.2008 under Article 2(3) of Regulation (EC) No 1493/1999 (ha) regularisation under Article 2(3) of Regulation (EC) No 1493/1999 refused by the MS between 1.8.2007 and 31.7.2008 (ha) (1) (2) (3) (4) 1 2 3 ¦ Total of Member State Communication deadline: 1 March 2009. Communication referred to in Article 86(5) of Regulation (EC) No 479/2008 and in Article 58(2) of this Regulation. Table 5 Communication about new regularisation according to Article 86(1) of Regulation (EC) No 479/2008 of areas planted without corresponding planting right before 1 September 1998 Member State: Period: 1.8.2008 to 31.12.2008 Date of communication: Region Area planted without corresponding planting right before 1.9.1998 regularised between 1.8.2008 and 31.12.2008 (ha) fees paid between 1.8.2008 and 31.12.2008 (EUR) average value of planting right used for calculating the fee (EUR/ha) area subject to distillation (ha) volume of wine distilled between 1.8.2008 and 31.12.2008 (hl) area subject to green harvesting (ha) (1) (2) (3) (4) (5) (6) (7) 1 2 3 ¦ Total of Member State Communication deadline: 1 March 2009. Communication referred to in Article 86(5) and Article 87(3) of Regulation (EC) No 479/2008 and in Article 58(2) of this Regulation. Table 6 Communication about new regularisation according to Article 86(1) of Regulation (EC) No 479/2008 of areas planted without corresponding planting right before 1 September 1998 Member State: Period: 1.1.2009 to 31.12.2009 Date of communication: Region Area planted without corresponding planting right before 1.9.1998 regularised between 1.1.2009 and 31.12.2009 (ha) fees paid between 1.1.2009 and 31.12.2009 (EUR) average value of planting right used for calculating the fee (EUR/ha) area subject to distillation (ha) volume of wine distilled between 1.1.2009 and 31.12.2009 (hl) area subject to green harvesting (ha) (1) (2) (3) (4) (5) (6) (7) 1 2 3 ¦ Total of Member State Communication deadline: 1 March 2010. Communication referred to in Article 86(5) and Article 87(3) of Regulation (EC) No 479/2008 and in Article 58(2) of this Regulation. Table 7 Yearly communication about areas planted without corresponding planting right before 1 September 1998 Member State: Wine year or period: Date of communication: Region Area planted without corresponding planting right before 1.9.1998 not regularised until 31.12.2009 (ha) grubbed up in the given wine year (3) (Regulation (EC) No 479/2008 Art. 86(4)) (ha) area subject to distillation (ha) volume of wine distilled in the given wine year (3) (hl) area subject to green harvesting (ha) (1) (2) (3) (4) (5) (6) 1 2 3 ¦ Total of Member State Communication deadline: 1 March, as from 2011. Communication referred to in Article 86(5) and in Article 87(3) of Regulation (EC) No 479/2008 and in Article 58(2) of this Regulation. Table 8 Area of new planting rights granted Member State: Wine year: Date of communication: Region Area (ha) compulsory purchase land consolidation experiments graft nurseries family consumption Total (1) (2) (3) (4) (5) (6) (7) 1 2 3 ¦ Total of Member State Communication deadline: 1 March, as from 2009. Communication referred to in Article 61 of this Regulation. Table 9 Movement of planting rights to and from the reserves Member State: Wine year: Date of communication: Region Planting rights allocated to the reserve Planting right granted from the reserve area concerned (ha) amount paid for the planting rights (EUR) area concerned (ha) amount paid for the planting rights (EUR) (1) (2) (3) (4) (5) 1 2 3 ¦ Total of Member State Communication deadline: 1 March, as from 2009. Communication referred to in Article 65(5) of this Regulation. Table 10 Eligible applications for the grubbing-up premium Member State: Wine year: Date of communication: Criteria referred to in Article 102(5) of Regulation (EC) No 479/2008: Region Yield range (hl/ha)  ¤ 20 > 20 and  ¤ 30 > 30 and  ¤ 40 > 40 and  ¤ 50 > 50 and  ¤ 90 > 90 and  ¤ 130 > 130 and  ¤ 160 > 160 (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) 1 area (ha) premium EU budget (EUR) national funds EUR EUR/ha 2 area (ha) premium EU budget (EUR) national funds EUR EUR/ha ¦ Total of Member State area (ha) premium EU budget (EUR) national funds EUR EUR/ha Communication deadline: 15 October each year (in 2008, 2009 and 2010). Communication referred to in Article 102(2) of Regulation (EC) No 479/2008 and Articles 71(2) and 73(1) of this Regulation. Table 11 Applications accepted for the grubbing-up premium Member State: Wine year: Date of communication: Region Yield range (hl/ha)  ¤ 20 > 20 and  ¤ 30 > 30 and  ¤ 40 > 40 and  ¤ 50 > 50 and  ¤ 90 > 90 and  ¤ 130 > 130 and  ¤ 160 > 160 (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) 1 area (ha) premium EU budget (EUR) national funds EUR EUR/ha 2 area (ha) premium EU budget (EUR) national funds EUR EUR/ha ¦ Total of Member State area (ha) premium EU budget (EUR) national funds EUR EUR/ha Communication deadline: 1 March each year (in 2009, 2010 and 2011). Communication referred to in Article 102(5) of Regulation (EC) No 479/2008 and Article 73(1) of this Regulation. Table 12 Areas grubbed up with premium in the previous wine year Member State: Wine year: Date of communication: Description how priority was given to producers in areas ineligible or declared ineligible according to Article 104(9) of Regulation (EC) No 479/2008: Region Yield range (hl/ha)  ¤ 20 > 20 and  ¤ 30 > 30 and  ¤ 40 > 40 and  ¤ 50 > 50 and  ¤ 90 > 90 and  ¤ 130 > 130 and  ¤ 160 > 160 (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) 1 area (ha) premium EU budget (EUR) national funds EUR EUR/ha 2 area (ha) premium EU budget (EUR) national funds EUR EUR/ha ¦ Total of Member State area (ha) premium EU budget (EUR) national funds EUR EUR/ha Communication deadline: 1 December each year (in 2009, 2010 and 2011). Communication referred to in Article 102(6) of Regulation (EC) No 479/2008 and Articles 68(2) and 73(1) of this Regulation. Table 13 Annual control report on the grubbing up Member State: Wine year: Date of communication: Region Number of producers accepted for grubbing up Control before grubbing up Control after grubbing up surface finally admitted after control (ha) surface not admitted after control (ha) requested premiums refused (EUR) administratively on the spot on the spot by remote sensing number of producers controlled area controlled (ha) number of producers controlled area controlled (ha) number of producers controlled area controlled (ha) number of producers controlled area controlled (ha) (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) (11) (12) (13) 1 2 ¦ Total of Member State Communication deadline: 1 December each year (in 2009, 2010 and 2011). Communication referred to in Article 73(5) of this Regulation. Table 14 Inventory of wine-growing areas Member State: Wine year: Date of communication: Region Area actually planted (ha) wine with protected denomination of origin (4) wine with protected geographical indication (4) subtotal for wines with PDO/PGI (4) wines without denomination of origin/geographical indication (4) Total (1) (2) (3) (4) (5) (6) 1 2 3 ¦ Total of Member State Communication deadline: 1 March, as from 2009. Communication according to Article 109 of Regulation (EC) No 479/2008 and Article 74 of this Regulation. Table 15 Inventory of planting rights Member State: Wine year: Date of communication: Area (ha) wine with protected denomination of origin (5) wine with protected geographical indication (5) subtotal for wines with PDO/PGI (5) wines without denomination of origin/geographical indication (5) Total (1) (2) (3) (4) (5) (6) Area actually planted with vines Planting rights allocated to producers but not yet used Replanting rights held by the producers Existing planting rights in the reserve Total of production potential Communication deadline: 1 March, as from 2009. Communication according to Article 109 of Regulation (EC) No 479/2008 and Article 74 of this Regulation. Table 16 Inventory of main wine grape varieties Member State: Wine year: Date of communication: Variety Area actually planted (ha) Proportion (%) (1) (2) (3) 1 2 3 ¦ other Total Communication deadline: 1 March, as from 2009. Communication according to Article 109 of Regulation (EC) No 479/2008 and Article 74 of this Regulation. (1) For the first communication, due by 1 March 2009, the data refers to the period between 1.8.2008 and 31.12.2008; for all the subsequent communications, to the wine year preceding the communication. (2) For the first communication, due by 1 March 2009, the data refers to the period between 1.8.2008 and 31.12.2008; for all the subsequent communications, to the wine year preceding the communication. (3) For the first communication, due by 1 March 2011, the data refers to the period between 1.1.2010 and 31.7.2010; for all the subsequent communications, to the wine year preceding the communication. (4) For the first communication, due by 1 March 2009, the headings of these columns should read as follows: quality wines psr/table wines with geographical indications/subtotal for quality wines psr and table wines with geographical indications/table wines (without geographical indications). Member States which cannot differentiate between the area under vines for the production of table wines with geographical indication and table wines without geographical indications at this time may send a single figure for all the table wines for the 2007/2008 wine year in their first communication and send an updated table by 31 December 2009 at the latest with the division between these two table wine categories. (5) For the first communication, due by 1 March 2009, the headings of these columns should read as follows: quality wines psr/table wines with geographical indications/subtotal for quality wines psr and table wines with geographical indications/table wines (without geographical indications). Member States which cannot differentiate between the area under vines for the production of table wines with geographical indication and table wines without geographical indications at this time may send a single figure for all the table wines for the 2007/2008 wine year in their first communication and send an updated table by 31 December 2009 at the latest with the division between these two table wine categories. ANNEX XIV Areas that are declared ineligible for the grubbing-up scheme in accordance with Article 104(4) to (6) of Regulation (EC) No 479/2008 Member State: Wine year: Date of communication: name of the ineligible region indicative size of the region concerned (ha) justification (1) (2) (3) (4) Mountain areas 1 2 ¦ Steep slope areas 1 2 ¦ Area with environmental concerns 1 2 ¦ Aegean islands and the Greek Ionian islands 1 2 ¦ Communication deadline: 1 August each year (in 2008, 2009 and 2010). Communication referred to in Article 104(8) of Regulation (EC) No 479/2008 and Article 68(2) of this Regulation. ANNEX XV Level of the premium provided for in Article 98 of Regulation (EC) No 479/2008 Historical yield per hectare (hl) Premium (EUR/ha) requests approved in 2008/2009 requests approved in 2009/2010 requests approved in 2010/2011 (1) (2) (3) (4)  ¤20 1 740 1 595 1 450 >20 and  ¤30 4 080 3 740 3 400 >30 and  ¤40 5 040 4 620 4 200 >40 and  ¤50 5 520 5 060 4 600 >50 and  ¤90 7 560 6 930 6 300 >90 and  ¤130 10 320 9 460 8 600 >130 and  ¤160 13 320 12 210 11 100 >160 14 760 13 530 12 300 ANNEX XVI Instructions for taking samples of fresh grapes and processing them into wine for analysis by the isotopic methods referred to in Article 88(1) I. SAMPLING OF GRAPES A. Each sample must consist of at least 10 kg of ripe grapes of the same variety. They are to be taken in the condition in which they are found. Sampling must be carried out during the period when the plot in question is harvested. The grapes collected must be representative of the whole plot. The fresh grape samples, or the derived pressed must, may be preserved by freezing until further usage. Only in the case that oxygen-18 measurement of the water of the must is foreseen, an aliquot of must may be taken separately and preserved after pressing the whole grape sample. B. When the samples are taken, a description sheet is to be drawn up. This sheet must include a first part concerning the sampling of the grapes and a second part concerning vinification. It must be kept with the sample and must accompany it during all transportation. It must be kept up to date by means of an entry regarding each type of treatment undergone by the sample. The description sheet concerning the sampling is to be drawn up in accordance with Part I of the questionnaire in Annex XVIII. II. VINIFICATION A. Vinification must be carried out by the competent body or by a department authorised to do so by that body, wherever possible under conditions comparable with the normal conditions in the production area of which the sample is representative. Vinification should result in the total transformation of the sugar into alcohol, i.e. in less than 2 g/l of residual sugar. However, in certain cases, e.g. for ensuring a better representativity, higher amounts of residual sugars can be accepted. As soon as the wine has clarified and stabilised by means of SO2, it must be put in 75 cl bottles and labelled. B. The description sheet for vinification is to be drawn up in accordance with Part II of the questionnaire in Annex XVIII. ANNEX XVII Number of samples to be taken by Member States each year for the analytical databank as referred in Article 88(3)  30 samples in Bulgaria,  20 samples in the Czech Republic,  200 samples in Germany,  50 samples in Greece,  200 samples in Spain,  400 samples in France,  400 samples in Italy,  10 samples in Cyprus,  4 samples in Luxembourg,  50 samples in Hungary,  4 samples in Malta,  50 samples in Austria,  50 samples in Portugal,  70 samples in Romania,  20 samples in Slovenia,  15 samples in Slovakia,  4 samples in the United Kingdom. ANNEX XVIII Questionnaire on the collection and vinification of samples of grapes intended for analysis by isotopic methods as referred in Article 88(5) The analytical methods and the expression of results (units) to be used are those of Article 31 of Regulation (EC) No 479/2008 (or proved equivalent by the laboratories involved in the analysis). PART I 1. General information 1.1. Sample number: 1.2. Name and function of the official or authorised person who took the sample: 1.3. Name and address of the competent body responsible for taking the sample: 1.4. Name and address of the competent body responsible for vinification and dispatch of the sample, if other than the body referred to at 1.3: 2. General description of the samples 2.1. Origin (country, region): 2.2. Year of harvest: 2.3. Vine variety: 2.4. Colour of the grapes: 3. Description of the vineyard 3.1. Name and address of person farming the plot: 3.2. Location of the plot  wine village:  locality:  cadastral reference:  latitude and longitude: 3.3. Soil type (e.g. limey, clayey, lime-clay, sandy): 3.4. Situation (e.g. slope, plain, exposed to sun): 3.5. Number of vines per hectare: 3.6. Approximate age of vineyard (less than 10 years/between 10 and 25 years/more than 25 years): 3.7. Altitude: 3.8. Method of training and pruning: 3.9. Type of wine into which the grapes are normally made (see definitions of Regulation (EC) No 479/2008, Annex IV): 4. Crop and must characteristics 4.1. Estimated yield per hectare for the plot harvested: (kg/ha): 4.2. State of health of the grapes (e.g. sound, rotten), specifying whether the grapes were dry or wet when the sample was taken: 4.3. Date on which sample was taken: 5. Weather conditions preceding harvest 5.1. Precipitation in the ten days preceding harvest: yes/no. If yes, additional information where available: 6. Irrigated vineyards: If the crop is irrigated, date of last watering: (Stamp of the competent body responsible for taking the sample, and name, position and signature of official taking the sample) PART II 1. Microvinification 1.1. Weight of the sample of grapes, in kg: 1.2. Method of pressing: 1.3. Volume of must obtained: 1.4. Characteristics of the must:  sugar concentration expressed in g/l by refractometry:  total acidity expressed in g/l of tartaric acid: (optional): 1.5. Method of treating the must (e.g. settling, centrifugation): 1.6. Yeasting (variety of yeast used). Indicate whether or not there was spontaneous fermentation: 1.7. Temperature during fermentation: 1.8. Method for determining end of fermentation: 1.9. Method of treating the wine (e.g. racking.): 1.10. Addition of sulphur dioxide in mg/l: 1.11. Analysis of the wine obtained  actual alcoholic strength in % vol:  total dry extract:  reducing sugars expressed as g/l of invert sugar: 2. Chronological table of vinification of the sample Date:  on which sample was taken: (same date as date of harvest, part I  4.3)  of pressing:  of commencement of fermentation:  of end of fermentation:  of bottling: Date on which Part II was completed: (Stamp of the competent body which carried out vinification and signature of competent official of that body) ANNEX XIX ANALYSIS REPORT Wine and wine product samples analysed by an isotopic method referred to in Article 31 of Regulation (EC) No 479/2008, to be entered in the JRC isotope databank I. GENERAL INFORMATION 1. Country: 2. Sample number: 3. Year: 4. Vine variety: 5. Type of wine: 6. Region/district: 7. Name, address, telephone, fax and e-mail of laboratory responsible for the results: 8. Sample for control analysis by the JRC: yes/no II. METHODS AND RESULTS 1. Wine (carried over from Annex XVIII) 1.1. Alcoholic strength by volume: % vol 1.2. Total dry extract: g/l 1.3. Reducing sugars: g/l 1.4. Total acidity expressed as tartaric acid: g/l 1.5. Total sulphur dioxide: mg/l 2. Distillation of wine for SNIF-NMR 2.1. Description of distillation apparatus: 2.2. Volume of wine distilled/weight of distillate obtained: 3. Analysis of distillate 3.1. Alcohol strength of the distillate % (m/m): 4. Result of deuterium isotope ratios of ethanol measured by NMR 4.1. (D/H)I = ppm 4.2. (D/H)II = ppm 4.3. R = 5. NMR parameters Observed frequency: 6. Result of isotopic ratio 18O/16O of wine Ã ´ 18O [ °] = ° V. SMOW  SLAP 7. Result of isotopic ratio 18O/16O of must (when applicable) Ã ´ 18O [ °] = ° V. SMOW  SLAP 8. Result of isotopic ratio 13C/12C of wine ethanol Ã ´ 13C [ °] = ° V-PDB. ANNEX XX Collection of samples in the context of assistance between control bodies as referred in Article 92 1. When samples of wine, grape must or another liquid wine product are taken in the context of assistance between control bodies, the competent body shall ensure that:  in the case of products in containers of not more than 60 litres warehoused in one lot, the samples are representative of the entire lot,  in the case of products in containers with a nominal capacity of more than 60 litres, the samples are representative of the contents of the container from which the samples are taken. 2. Samples shall be taken by pouring the product in question into at least five clean containers each having a nominal capacity of not less than 75 cl. In the case of products as referred to in the first indent of paragraph 1, sampling may also take the form of removing at least five containers having a nominal capacity of not less than 75 cl from the lot to be examined. Where samples of wine distillate are to be analysed by nuclear magnetic resonance of deuterium, the samples shall be placed in containers having a nominal capacity of 25 cl, or even 5 cl where they are to be sent from one official laboratory to another. The samples shall be taken, closed where appropriate, and sealed in the presence of a representative of the establishment where the sample is taken or of a representative of the carrier if the sample is taken during transport. If no representative is present, the report referred to in paragraph 4 shall mention this fact. Each sample shall be fitted with an inert and non-reusable closure. 3. Each sample shall bear a label which complies with part A of Annex XXI. Where the container is too small for the prescribed label to be attached thereto, the container shall be marked with an indelible number and the required information shall be indicated on a separate sheet. The representative of the establishment where the sample is taken or the representative of the carrier shall be requested to sign the label or, as applicable, the sheet. 4. The official of the competent body authorised to take samples shall draw up a written report in which he shall note any observations he considers important for assessing the samples. In the report he shall note, where necessary, any statements by the carrier's representative or the representative of the establishment where the sample was taken, and shall request such representative to affix his signature. He shall note the amount of the product from which the sample was taken. If the signatures referred to above and in the third subparagraph of paragraph 3 have been refused, the report shall mention this fact. 5. Wherever samples are taken, one of the samples shall remain as a control sample in the establishment where the sample was taken, and another with the competent body whose official took the sample. Three of the samples shall be sent to an official laboratory, which will carry out the analytical or organoleptic examination. There one of the samples shall be analysed. Another shall be kept as a control sample. Control samples shall be kept for a minimum period of three years after sampling. 6. Consignments of samples shall bear on the external packaging a red label complying with the model in part B of Annex XXI. The label shall be 50 mm by 25 mm. When dispatching samples, the competent body of the Member State from which the samples are sent shall affix its stamp partially on the outer packaging of the parcel and partially on the red label. ANNEX XXI A. Label describing the sample, in accordance with paragraph 3 of Annex XX 1. Required information: (a) name, address, including Member State, telephone, fax and e-mail of the competent body on whose instructions sampling was carried out; (b) serial number of the sample; (c) date on which sample was taken; (d) name of the official of the competent body authorised to take the sample; (e) name, address, telephone, fax, e-mail of the undertaking in which the sample was taken; (f) identity of the container from which the sample was taken (e.g. number of the container, number of the lot of bottles, etc.); (g) description of the product, including production area, year of harvest, actual or potential alcoholic strength and, if possible, vine variety; (h) the words: The reserved control sample may be examined only by a laboratory authorised to carry out control analyses. Breaking the seal is a punishable offence. . 2. Remarks: 3. Minimum size: 100 mm by 100 mm. B. Model of the red label referred to in paragraph 6 of Annex XX EUROPEAN COMMUNITIES Products for analytical and organoleptic testing under Regulation (EC) No 555/2008 ANNEX XXII Correlation tables referred to in Article 103(2) 1. Regulation (EC) No 1227/2000 Regulation (EC) No 1227/2000 This Regulation Article 3 Article 60 and 61 Article 4(1) Article 62 Article 4(2)-(7) Article 63 Article 4(8) Article 64 Article 5(1) Article 65(1) Article 5(3) Article 64 Article 5(4) Article 65(2) Article 5(5) Article 65(3) Article 5(6) Article 65(4) Article 8(1) Article 70(1) 2. Regulation (EC) No 1623/2000 Regulation (EC) No 1623/2000 This Regulation Article 12 Article 32 Article 13 Article 33 Article 14a(1) Article 34 Article 46(2) Article 21(3) Article 50(2) Article 22 3. Regulation (EC) No 2729/2000 Regulation (EC) No 2729/2000 This Regulation Article 2(3) Article 76(d) Article 2(4) Article 76(e) Article 3(1) Article 82(1) Article 3(2) Article 82(2) Article 4 Article 83 Article 5 Article 81 Article 7 Article 84 Article 8 Article 85 Article 9 Article 86 Article 10 Article 87 Article 11 Article 88 Article 12 Article 89 Article 13 Article 90 Article 14 Article 91 Article 15 Article 92 Article 16 Article 93 Article 17 Article 94 Article 19 Article 95 4. Regulation (EC) No 883/2001 Regulation (EC) No 883/2001 This Regulation Article 14(1) Article 39(1) Article 20 Article 40 Article 21 Article 41 Article 22 Article 42 Article 24 Article 43 Article 25 Article 44 Article 26 Article 45 Article 27(1) Article 46 Article 28 Article 47 Article 29 Article 48 Article 30 Article 49 Article 31(2) Article 51 Article 32 Article 50 Article 34a Article 52